Exhibit 10.37

 

 

SALE AND PURCHASE AGREEMENT

between

CITGO Asphalt Refining Company,

a New Jersey General Partnership

and

NuStar Asphalt Refining, LLC,

a Delaware limited liability Company

dated

November 5, 2007

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page #

Article I DEFINITIONS

   1

Section 1.1

  Definitions    1

Section 1.2

  Construction    14

Article II SALE AND TRANSFER OF TRANSFERRED ASSETS; CLOSING

   14

Section 2.1

  Sale and Transfer of Transferred Assets    14

Section 2.2

  Purchase Price    16

Section 2.3

  Closing; Closing Date    16

Section 2.4

  Deliveries at the Closing    16

Section 2.5

  Closing Adjustments    17

Section 2.6

  Excluded Assets    18

Section 2.7

  Assumed Obligations and Retained Obligations    19

Section 2.8

  Allocation    24

Article III REPRESENTATIONS AND WARRANTIES OF SELLER

   24

Section 3.1

  Organization and Qualification    24

Section 3.2

  Due Authority    25

Section 3.3

  Governmental Authorization    25

Section 3.4

  Conflicts and Approvals    25

Section 3.5

  No Brokers    26

Section 3.6

  Absence of Undisclosed Liabilities    26

Section 3.7

  Transferred Assets    26

Section 3.8

  Material Contracts    27

Section 3.9

  Authorizations    30

Section 3.10

  Compliance with Laws    30

Section 3.11

  Environmental    30

Section 3.12

  Litigation    31

Section 3.13

  Labor Matters    31

Section 3.14

  Intellectual Property    31

Section 3.15

  Tax Matters    32

Section 3.16

  Employee Benefits    32

Section 3.17

  No Knowledge of Breach    33

Section 3.18

  Customer and Supplier Relations    33

Section 3.19

  Books and Records    33

Section 3.20

  Certain Payments    33

Section 3.21

  Insurance    33

Section 3.22

  Assumed Contracts    34

Section 3.23

  No Material Adverse Effect    34

Section 3.24

  Disclosure    34

Article IV REPRESENTATIONS AND WARRANTIES OF BUYER

   34

Section 4.1

  Organization and Qualification    34

Section 4.2

  Due Authority    34

 

-i-



--------------------------------------------------------------------------------

Section 4.3

  Conflicts and Approvals    35

Section 4.4

  Litigation    35

Section 4.5

  No Brokers    35

Section 4.6

  Availability of Funds    35

Section 4.7

  No Knowledge of Breach    35

Article V PRE-CLOSING COVENANTS

   35

Section 5.1

  Operation of the Business    35

Section 5.2

  Appropriate Action; Consents; Filings    37

Section 5.3

  Breach Notice    38

Section 5.4

  Title Matters Related to the Real Property    38

Section 5.5

  Right of Entry    39

Section 5.6

  Condition of Transferred Assets    40

Section 5.7

  Independent Investigation    40

Section 5.8

  Supplement to Seller Disclosure Schedule    41

Section 5.9

  NSR Consent Decree    41

Section 5.10

  ISRA    42

Section 5.11

  Exclusivity    43

Article VI EMPLOYEE MATTERS

   44

Section 6.1

  Employees    44

Section 6.2

  Employment Offers    44

Section 6.3

  Transfer Time    44

Section 6.4

  Level of Employee Benefits Provided by Buyer    45

Section 6.5

  Buyer’s Adoption of the Collective Bargaining Agreements    45

Section 6.6

  WARN Act    45

Section 6.7

  No Employee Rights    46

Article VII POST-CLOSING COVENANTS

   46

Section 7.1

  Insurance    46

Section 7.2

  Further Assurances    46

Section 7.3

  Use of Name    46

Section 7.4

  Prorations, Deposits and Taxes    46

Section 7.5

  Third-Party Consents or Authorizations Not Obtained as of Closing    48

Section 7.6

  Collection of Amounts Owed to a Party    49

Section 7.7

  Access; Records    49

Section 7.8

  Foreign Trade Subzones    49

Section 7.9

  Savannah Project    50

Section 7.10

  Audit Rights    50

Article VIII CLOSING CONDITIONS

   51

Section 8.1

  Conditions to Obligations of Each Party Under this Agreement    51

Section 8.2

  Additional Conditions to Seller’s Obligations    51

Section 8.3

  Additional Conditions to Buyer’s Obligations    51

Section 8.4

  Casualty; Condemnation    53

Article IX TERMINATION

   55

 

-ii-



--------------------------------------------------------------------------------

Section 9.1

  Termination    55

Section 9.2

  Effect of Termination    55

Article X INDEMNIFICATION AND REMEDIES

   55

Section 10.1

  Survival    55

Section 10.2

  Indemnification Provisions for Benefit of Buyer    56

Section 10.3

  Indemnification Provisions for Benefit of Seller    58

Section 10.4

  Indemnification Procedures; Matters Involving Third Parties    59

Section 10.5

  Determination of Losses    60

Section 10.6

  Exclusion of Materiality    60

Section 10.7

  No Right of Contribution    60

Section 10.8

  Limitations on Liability    60

Section 10.9

  Governing Law    62

Section 10.10

  Jurisdiction; Consent to Service of Process; Waiver    62

Article XI MISCELLANEOUS

   62

Section 11.1

  Amendment    62

Section 11.2

  Waiver    62

Section 11.3

  Notices    63

Section 11.4

  Public Announcements    64

Section 11.5

  Expenses    64

Section 11.6

  Headings    64

Section 11.7

  Severability    64

Section 11.8

  Assignment    64

Section 11.9

  Parties in Interest    65

Section 11.10

  Failure or Indulgence Not Waiver    65

Section 11.11

  Time of the Essence    65

Section 11.12

  Counterparts    65

Section 11.13

  Entire Agreement    65

Section 11.14

  Certain Notices - Wilmington Assets    65

 

Exhibits    Exhibit A   

Form of Asphalt Sales Agreement

Exhibit B   

Form of Assignment and Assumption Agreement

Exhibit C   

Form of Assignment and Assumption of Leases and Easements

Exhibit D   

Form of Bill of Sale

Exhibit E   

Form of Crude Oil Sales Agreement

Exhibit F   

Knowledge Individuals

Exhibit G   

Form of Subcharter Agreement

Exhibit H   

Form of Transition Services Agreement

Exhibit I   

Form of Deed

Exhibit J   

Form of Partners Guarantee Agreement

Exhibit K   

Form of NSR CD Modification

 

-iii-



--------------------------------------------------------------------------------

Exhibit L   

Form of Noncompetition Agreement

Exhibit M   

Form of Affidavit of Non-Foreign Status

Exhibit N   

Form of Assignment of CITERCO Interests

Seller Disclosure Schedule Section 3.3   

Governmental Authorization

Section 3.4   

Conflicts and Approvals

Section 3.6   

Absence of Undisclosed Liabilities

Section 3.7   

Transferred Assets

Section 3.8(a)   

Material Contracts

Section 3.8(b)   

Material Contracts – Certain Disclosures

Section 3.10   

Compliance with Laws

Section 3.11   

Environmental

Section 3.12   

Litigation

Section 3.13   

Labor Matters

Section 3.14   

Intellectual Property

Section 3.15   

Tax Matters

Section 3.17   

No Knowledge of Breach

Section 3.18   

Customer and Supplier Relations

Section 3.21   

Insurance

Section 3.22   

Assumed Contracts

Schedules Schedule 1.1(a)   

Land

Schedule 1.1(b)   

CBA

Schedule 1.1(c)   

Permitted Liens

Schedule 1.1(d)   

Wilmington Assets

Schedule 2.1(e)   

Rolling Stock

Schedule 2.1(f)   

Throughput Rights

Schedule 2.1(m)   

Excluded Claims

Schedule 2.4(a)   

Seller Third Party Consents and Authorizations

Schedule 2.4(b)   

Buyer Third Party Consents and Authorizations

Schedule 2.5   

Inventory Valuation

Schedule 2.6(a)   

Excluded Assets - Other Assets

 

-iv-



--------------------------------------------------------------------------------

Schedule 2.6(h)   

Excluded Assets – Non-Banking Deposits, Prepaid Expenses, Refunds and Offset
Rights

Schedule 2.6(i)   

Excluded Assets – Contracts

Schedule 2.7(c)   

Specific Retained Obligations

Schedule 5.1   

Operation of the Business

Schedule 6.1   

Employees

Schedule 6.2(a)   

Employment Offers

Schedule 6.2(b)   

Employment Offers

Schedule 8.3(g)   

Necessary Third-Party Consents and Authorizations

Schedule 8.4   

Determination of Repair Estimate

 

-v-



--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT

This SALE AND PURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 5, 2007 (the “Execution Date”), by and between CITGO Asphalt Refining
Company, a New Jersey general partnership (“Seller”), and NuStar Asphalt
Refining, LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A. Seller owns and operates an asphalt refinery in Paulsboro, New Jersey, an
asphalt refinery in Savannah, Georgia, a marine asphalt terminal in Wilmington,
North Carolina, and certain other assets; and

B. Seller desires to sell the Transferred Assets (as hereinafter defined) to
Buyer, and Buyer desires to buy the Transferred Assets from Seller and assume
certain liabilities related thereto on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and covenants contained herein, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement (including in the Recitals),
the following terms, when capitalized, shall have the following meanings:

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise, except that for
the purposes of this Agreement Petróleos de Venezuela, S.A. is not, nor shall be
deemed for any purpose to be, an affiliate of Seller or the Partners.

“Agreement” has the meaning given such term in the preamble of this Agreement.

“Asphalt Sales Agreement” means the Asphalt Sales Agreement for asphalt to be
entered into by and between Buyer and PDVSA Petróleo, S.A. as of the Effective
Time, substantially in the form attached hereto as Exhibit A.

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement to be entered into by and between Buyer and Seller as of the Effective
Time, substantially in the form attached hereto as Exhibit B.

“Assignment of Leases and Easements” means the Assignment and Assumption of
Leases and Easements to be entered into by and between Buyer and Seller as of
the Effective Time, substantially in the form attached hereto as Exhibit C.

“Assumed Authorizations” has the meaning given such term in Section 2.7(a)(i).



--------------------------------------------------------------------------------

“Assumed Contracts” has the meaning given such term in Section 2.7(a)(i).

“Assumed Obligations” means the Specific Assumed Obligations and the Other
Assumed Obligations.

“Assumed Vacation” means the aggregate amount, determined in accordance with
GAAP, of the Transferred Employees’ unused vacation and short-term leave
entitlement immediately prior to the Effective Time.

“Authorization” means any franchise, permit, license, authorization, order,
certificate, registration, plan, exemption, variance, decree, agreement, right
or other consent or approval granted by any Governmental Authority, including
Environmental Permits.

“Base Purchase Price” means $450,000,000.

“Benefit Plan” means any employee benefit plan or arrangement, including any
stock purchase, stock option, stock bonus, stock ownership, phantom stock or
other stock or equity plan, pension, profit sharing, bonus, retirement, deferred
compensation, incentive compensation, severance or termination pay,
hospitalization or other medical or dental, life or other insurance,
supplemental unemployment, salary continuation, or vacation benefits plan or
agreement or policy or other arrangement providing employee benefits,
employment-related compensation, fringe benefits or other benefits (whether
qualified or nonqualified, written or unwritten) and including “employee benefit
plans,” as defined in Section 3(3) of ERISA.

“Bill of Sale” means the Bill of Sale to Buyer to be executed by Seller as of
the Effective Time, substantially in the form attached hereto as Exhibit D.

“Books and Records” means, as they relate to the Business and/or CITERCO, design
manuals, operation and safety manuals, process flow diagrams, blueprints,
drawings, engineering studies and engineering reports and with respect to
computer software, object code; user operations and system documentation; system
engineering and design information; and all associated data files and data
bases; all historical operating and maintenance data; and all personnel and
employment records of the Transferred Employees, other than any such records
that may not be provided to Buyer under applicable Law or any applicable
licensing agreement. For the avoidance of doubt, Books and Records specifically
excludes (i) all records, documents, plans, strategies and financial records
relating to the competitive bid process resulting in the transactions
contemplated by this Agreement; (ii) any of Seller’s minute books and records,
Tax Returns or other materials that do not pertain to the Transferred Assets or
the Business; and (iii) the contents of any files maintained by the CITGO Legal
Department and any audit reports by CITGO’s Internal Audit Department.

“Breach Notice” has the meaning given such term in Section 5.3.

“Business” means the business conducted as of the Execution Date by Seller and
CITERCO, including the ownership and operation of the Transferred Assets.

“Business Day” means a day other than Saturday, Sunday or any other day on which
banks located in the State of New York or Houston, Texas are authorized or
obligated to close.

 

-2-



--------------------------------------------------------------------------------

“Buyer” has the meaning given such term in the preamble of this Agreement.

“Buyer Indemnification Ceiling” means $40,000,000.

“Buyer Indemnification Deductible” means $3,400,000.

“Buyer Indemnitees” means Buyer, its Affiliates and their respective officers,
directors, employees, agents, representatives, successors and assigns.

“Buyer Material Adverse Effect” means a material adverse effect on the ability
of Buyer to perform its obligations under this Agreement or consummate the
transactions contemplated by this Agreement.

“Buyer Plan” means Benefit Plans sponsored, maintained or contributed to by
Buyer.

“Buyer Transaction Documents” has the meaning given such term in Section 4.2.

“Buyer’s Auditor” has the meaning given such term in Section 7.10.

“CBA” means the Savannah CBA and the Paulsboro CBA.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“CITERCO” means CITERCO Asphalt Products LLC, a Delaware limited liability
company.

“CITERCO Agreements” means, collectively, (i) that certain CITERCO Sublicense
Agreement dated as of February 27, 1997, by and between CITERCO and Ergon, Inc.,
(ii) that certain CITGO Marketing Agreement dated as of February 27, 1997, by
and among CITERCO, Seller and Ergon, Inc., and (iii) that certain Statement of
Consent and Assignment and Assumption Agreement dated as of February 27, 1997,
by and among Noordhollandse Asfalt Centrale B.V., CITERCO, Seller and Ergon,
Inc.

“CITERCO Interests” means all the outstanding equity interests in CITERCO.

“CITGO” means CITGO Petroleum Corporation, a Delaware corporation.

“CITGO Records” means the books and records of the Partners not located at the
Real Property but used or held for use solely in the conduct of the Business or
otherwise relating or pertaining to the Transferred Assets and specifically
excluding the contents of (i) any files maintained by the CITGO Legal Department
and (ii) any audit reports by CITGO’s Internal Audit Department, except to the
extent (i) and (ii) relate to any Assumed Obligation; provided, however, that
CITGO reserves the right to redact any information contained in CITGO Records
that is not related to any Assumed Obligation or such documents and records
subject to attorney-client privilege.

 

-3-



--------------------------------------------------------------------------------

“Claim” means (i) any demand, claim, grievance or Litigation, made or pending
for any Loss, specific performance, injunctive relief, remediation or other
equitable relief or (ii) any charge or notice of violation issued by a
Governmental Authority, in each of cases (i) and (ii), whether or not ultimately
determined to be valid.

“Closing” has the meaning given such term in Section 2.3.

“Closing Adjustment” means an amount, positive or negative, equal to the
difference of (i) the value of the Inventory as of the Effective Time,
calculated in accordance with Schedule 2.5, minus (ii) the amount of any
Prepayments as of the Effective Time, minus (iii) the amount of Assumed
Vacation.

“Closing Adjustment Payment” has the meaning given such term in Section 2.5(c).

“Closing Adjustment Statement” has the meaning given such term in
Section 2.5(b).

“Closing Conditions” means each of the conditions to the Closing set forth in
Article VIII.

“Closing Date” has the meaning given such term in Section 2.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Matters” means any Litigation related to or arising out of any
commercial dispute or disagreement.

“Confidentiality Agreement” means the Confidentiality Agreement dated as of
January 25, 2007 by and between Seller and Buyer, and amended on May 31, 2007.

“Contracts” means any written, oral, implied or other promise, agreement,
contract, understanding, arrangement, instrument, note, guaranty, indemnity,
representation, warranty, assignment, power of attorney, certificate, purchase
order, work order, commitment, covenant, assurance or undertaking of any nature,
but excluding the Deeds.

“Corrective Action” means any investigation, sampling, analysis, monitoring,
abatement, demolition, dismantlement, removal, decontamination, remediation,
cleanup, treatment, storage, disposal or other action that is reasonably
required in order to comply with Environmental Laws with respect to a Release(s)
of Hazardous Material.

“Crude Supply Agreement” means the Crude Oil Sales Agreement to be entered into
by and between Buyer and PDVSA Petróleo S.A. as of the Effective Time,
substantially in the form attached hereto as Exhibit E.

“Deeds” has the meaning given such term in Section 2.4(a)(i).

“Diligence Representatives” has the meaning given such term in Section 5.5.

“Dock Agreement” has the meaning given such term in Section 11.14.

 

-4-



--------------------------------------------------------------------------------

“Dollars” and the symbol “$” mean the lawful currency of the United States of
America.

“DOJ” means the United States Department of Justice.

“Easements” means the surface leases, easements, rights of way, servitudes,
permits, licenses and other grants conveying to Seller rights and interests in
the portions of the Land or otherwise held for the benefit of Seller with
respect to the Transferred Assets and otherwise not conveyed in the Deeds.

“Effective Time” means (i) 11:59 P.M. Central time on the Closing Date, if the
Closing Date shall occur on the last day of any month or (ii) 12:01 A.M. Central
time on the Closing Date, if the Closing Date shall occur on any day other than
the last day of any month.

“Employees” has the meaning given such term in Section 6.1.

“Employee Transfer Time” has the meaning given such term in Section 6.3.

“Environmental Condition” means the existence of Hazardous Materials at or
immediately adjacent to any of the Transferred Assets, if such adjacent
Hazardous Materials are related to Seller’s activity, including in or on the
soil, surface water, groundwater at, on or under any of the Transferred Assets,
in each case to the extent the levels of any such Hazardous Material reasonably
require Corrective Action.

“Environmental Law” means any Law pertaining to the protection, pollution or
remediation of natural resources, wildlife, or the environment or public health
or safety in any or all jurisdictions in which Seller owns or operates, or has
owned or has operated, property, including the Clean Air Act, as amended,
CERCLA, the Federal Water Pollution Control Act, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Safe Drinking Water Act,
as amended, the Toxic Substances Control Act, as amended, the Hazardous & Solid
Waste Amendments Act of 1984, as amended, the Superfund Amendments and
Reauthorization Act of 1986, as amended, the Hazardous Materials Transportation
Act, as amended, the Occupational Safety and Health Act of 1970, as amended, the
Oil Pollution Act of 1990, as amended, the Emergency Planning and Community
Right to Know Act, and any regulations promulgated pursuant to any of the
foregoing, as well as any state and local Laws implementing or comparable to the
foregoing federal Laws, including ISRA and any regulations promulgated pursuant
thereto.

“Environmental Matters” means (a) the actual or threatened presence or release
into the environment of Hazardous Materials at or from any of the Transferred
Assets or any other location owned or operated, or formerly owned or operated,
by Seller, (b) any condition that now requires or may in the future require
remediation of soil, groundwater or any other environmental medium, (c) any
condition that now gives rise to or may in the future give rise to a Claim by
any party relating to damage to natural resources, (d) any condition that now
gives rise to or may in the future give rise to a Claim by any party relating to
exposure to Hazardous Materials, (e) any actual or asserted liability for
noncompliance with, or lack of an Authorization under, any Environmental Law, or
(f) any condition that otherwise could result in the imposition of liability
under Environmental Law.

 

-5-



--------------------------------------------------------------------------------

“Environmental Permits” means all Authorizations required, issued or granted by
any Governmental Authority or Person pursuant to Environmental Law or in
relation to Releases of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Estimated Adjustment” has the meaning given such term in Section 2.5(a).

“Exception Documents” has the meaning given such term in Section 5.4(a).

“Excluded Assets” has the meaning given such term in Section 2.6.

“Execution Date” has the meaning given such term in the preamble of this
Agreement.

“FTC” means the United States Federal Trade Commission.

“GAAP” means accounting principles generally accepted in the United States of
America, consistently applied.

“Governmental Authority” means any national, federal, regional, state, local or
other governmental agency, authority, administrative agency, regulatory body,
commission, instrumentality, court or arbitral tribunal having governmental or
quasi-governmental powers; provided, however, that such term shall not include
any entity or organization that is engaged primarily in industrial or commercial
operations and is wholly or partly owned by any government.

“Hazardous Materials” means those pollutants, contaminants, chemicals or toxic,
hazardous or petroleum hydrocarbon substances or wastes that are regulated under
applicable Environmental Laws, including petroleum products and any fraction
thereof.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indemnified Party” has the meaning given such term in Section 10.4(a).

“Indemnifying Party” has the meaning given such term in Section 10.4(a).

“Intangible Property” means (i) any and all business trade secrets and other
Intellectual Property, including sales tools, and supplier lists and (ii) other
intangible properties, including any goodwill or going concern value associated
with any of the foregoing.

“Intellectual Property” has the meaning given such term in Section 3.14.

“Inventory” means all product inventory held by Seller for sale to third parties
or for use in the production of products for sale to third parties, including
crude oil, intermediate feedstock, asphalt, semi-finished refined products,
refined products (such as vacuum gas oil and marine diesel oil), including
recoverable hydrocarbons in tank heels, and roofing products.

“IRS” means the United States Internal Revenue Service.

 

-6-



--------------------------------------------------------------------------------

“ISRA” means the New Jersey Industrial Site Recovery Act.

“Knowledge” means, in the case of Seller, the actual knowledge of the
individuals listed in Part I of Exhibit F, after a reasonable inquiry of
appropriate personnel, and, in the case of Buyer, the actual knowledge of the
individuals listed on Part II of Exhibit F, after a reasonable inquiry of
appropriate personnel.

“Koch” has the meaning given such term in Section 11.14.

“Land” means all of the tracts or parcels of land, and interests in land, owned
or leased by Seller in connection with the Business, including those described
on Schedule 1.1(a).

“Law” means any applicable law, statute or ordinance of any nation or state,
including the United States of America, and any political subdivision thereof,
including any state of the United States of America, any regulation, policy,
protocol, proclamation, directive or executive order promulgated by any
Governmental Authority, any rule or regulation of any self-regulatory
organization such as a securities exchange, or any applicable judgment, order,
decree or decision of any court or other Governmental Authority having the
effect of law in any such jurisdiction.

“Leave” has the meaning given such term in Section 6.1.

“Lien” means any mortgage, pledge, security interest, lien, deed of trust,
floating charge or other charge of any kind, gaps in record title, right of
possession, encumbrance or other adverse claim to or burden upon title
(including any agreement to give any of the foregoing), purchase or lease
options, preferential rights of purchase or possession, any conditional sale or
other title retention agreement, or the filing of or agreement to give any
security interest, charge or financing statement under the Laws of any
jurisdiction.

“Litigation” means any action, case, suit, arbitration, hearing, investigation,
charge, claim (including any claim of a violation of Law), litigation or other
proceeding pending, commenced, brought, conducted or prosecuted before, or
otherwise involving, any Governmental Authority or arbitrator.

“Loss” means all damages, dues, penalties, fines, costs, amounts paid in
settlement, liabilities, Obligations, Taxes, Liens, losses, assessments,
judgments, awards, arbitration awards, demands, claims, orders, expenses and
fees, including costs of investigation, court costs, costs of defense and
reasonable attorneys’ fees and expenses.

“Material Adverse Effect” means a material adverse effect on the business,
properties, financial condition, prospects or results of operations of Seller
and CITERCO, in the aggregate; provided, however, that in no event shall any
effect that results from any one or more of the following be deemed to
constitute a Material Adverse Effect: (a) this Agreement or any actions
expressly required to be taken pursuant to this Agreement, the transactions
contemplated hereby, or the pendency or announcement thereof, (b) changes or
conditions affecting the petroleum industry (including feedstock pricing,
refining, marketing, transportation, terminaling and trading) generally or
regionally that are not directly or indirectly caused by Seller or any of its
Affiliates, or the Bolivarian Republic of Venezuela, (c) changes in general
economic, capital markets, regulatory or political conditions in the United
States, the Bolivarian Republic of

 

-7-



--------------------------------------------------------------------------------

Venezuela or elsewhere (including interest rate fluctuations) that are not
directly or indirectly caused by Seller or any of its Affiliates, or the
Bolivarian Republic of Venezuela, (d) changes in Laws or GAAP or regulatory
accounting requirements or interpretations thereof that are not directly or
indirectly caused by Seller or any of its Affiliates, or the Bolivarian Republic
of Venezuela, (e) fluctuations in currency exchange rates, (f) acts of war,
insurrection, sabotage or terrorism that are not directly or indirectly caused
by Seller or any of its Affiliates, or the Bolivarian Republic of Venezuela, or
(g) the failure of the Business to meet financial expectations or projections.

“Material Contracts” has the meaning given such term in Section 3.8(a).

“NJDEP” means the New Jersey Department of Environmental Protection.

“Non-Union Employees” has the meaning given such term in Section 6.1.

“Non-Union Transferred Employees” has the meaning given such term in
Section 6.2.

“NSR Consent Decree” means the Consent Decree filed on or about October 6, 2004
in United States et al. v. CITGO Petroleum Corporation et al. (S.D. Tex., No.
H-04-3883) concerning allegations of violations of the Clean Air Act by the
defendant at various facilities, including the Savannah Refinery and the
Paulsboro Refinery.

“NSR CD Modification” has the meaning given such term in Section 5.9(c).

“Objection” has the meaning given such term in Section 5.4(b).

“Obligations” shall mean duties, liabilities and obligations, whether vested,
absolute or contingent, primary or secondary, direct or indirect, known or
unknown, asserted or unasserted, accrued or unaccrued, liquidated or
unliquidated, due or to become due, and whether contractual, statutory or
otherwise.

“Original Litigation” has the meaning given such term in Section 2.7(c)(xi).

“Other Agreements” means the Crude Supply Agreement, the Asphalt Sales Agreement
and the Transition Services Agreement.

“Other Assumed Obligations” has the meaning given such term in Section 2.7(b).

“Other Assumed Obligations Time” means the earlier of either: (a) the date that
is seven (7) years after the Closing Date or (b) the time at which the aggregate
amount of (i) the cash amount(s) paid by Seller as a result of all Other
Retained Obligations and (ii) the aggregate cash amount(s) paid by Seller to
Buyer Indemnitees for all Claims pursuant to Section 10.2(a)(i) of this
Agreement (other than (A) Claims arising with respect to Section 3.1,
Section 3.2, Section 3.7(a) or Section 3.7(d), or (B) any Claims for any breach
of, or any inaccuracy in, any representation or warranty by Seller of which
Seller had Knowledge at any time prior to the time at which such representation
or warranty was made) exceeds $40,000,000.

“Other Retained Obligations” has the meaning given such term in Section 2.7(d).

 

-8-



--------------------------------------------------------------------------------

“Partners” means CITGO and CITGO East Coast Oil Corporation, a Delaware
corporation.

“Paulsboro CBA” means the collective bargaining agreement and all existing
contract extension agreements, memoranda of agreement, letters of understanding
and similar agreements and instruments between Seller and the Union at the
Paulsboro Refinery as listed on Schedule 1.1(b).

“Paulsboro Property Tax Dispute” means the litigation styled Citgo Petroleum
Corp. v. West Deptford Twp. and Citgo Petroleum Corp. v. Borough of Paulsboro:
2469-1997; 2465-1997; 459-1998; 458-1998; 1826-1999; 1000-1999; 958-2000;
1026-2000; 490-2001; 537-2001; 489-2001; 717-2002; 709-2002; 414-2003;
3709-2003; 4706-2004; 1833-2004; 1046-2005; 1052-2005; 4000-2005; 3972-2005;
4213-2005; 694-2006; 4570-2006; 4426-2006; 739-2006; 6890-2007; 38-2007;
40-2007; 6940-2007.

“Paulsboro Refinery” means the asphalt refinery located on the real property
near Paulsboro, New Jersey, as more particularly described in Schedule 1.1(a),
and a light oils terminal located thereon, and all storage tanks, truck racks,
pipelines, equipment, machinery, boilers, pumps, buildings, terminal facilities,
dock facilities, rail and tank car facilities, and all other improvements
thereon and thereunder.

“Permitted Lien” means:

(i) inchoate Liens and charges imposed by Law and incidental to the
construction, maintenance, development or operation of Seller’s properties or
the Business, if payment of the obligation secured thereby is not yet overdue or
if the validity or amount of which is being contested in good faith by Seller;

(ii) Liens for Taxes, assessments, obligations under workers’ compensation or
other social welfare legislation or other requirements, charges or levies of any
Governmental Authority, in each case not yet overdue, or which are being
contested in good faith by Seller;

(iii) easements, rights-of-way and similar servitudes filed of record affecting
any of the Land which do not, on an individual or aggregate basis, constitute a
material impairment to the use or operation of the affected item of Real
Property;

(iv) conventional provisions contained in any contracts or agreements affecting
properties under which Seller is required immediately before the expiration,
termination or abandonment of rights, titles or interests in or to a particular
property to reassign to such Person’s predecessor in title all or a portion of
such Person’s rights, titles and interests in and to all or a portion of such
property;

(v) only with respect to any parcel of Land for which Buyer does not obtain any
survey, any state of facts that an accurate survey would show (but not including
any unrecorded lease or easement);

 

-9-



--------------------------------------------------------------------------------

(vi) pre-printed standard form exceptions to an owner’s policy of title
insurance commonly applied to properties of the same type as the Real Property,
based upon the geographic region where the pertinent parcel of Real Property is
located;

(vii) pledges and deposits to secure the performance of bids, tenders, trade or
government contracts (other than for repayment of borrowed money), leases,
licenses, statutory obligations, surety bonds, performance bonds and completion
bonds or as otherwise incurred in the ordinary course of business consistent
with past practice, in each case to the extent relating to any Assumed
Obligation;

(viii) any Liens consisting of (A) statutory landlord’s liens under leases to
which Seller is a party or other Liens on leased property reserved in leases
thereof for rent or for compliance with the terms of such leases, (B) statutory
bailee’s liens under bailments and terminaling agreements to which Seller is a
party, (C) rights reserved to or vested in any Governmental Authority (other
than the Bolivarian Republic of Venezuela) to control or regulate any property
of Seller, or to limit the use of such property in any manner which does not
materially impair the use of such property for the purposes for which it is held
by Seller (D) obligations or duties to any Governmental Authority (other than
the Bolivarian Republic of Venezuela) with respect to any franchise, grant,
license, lease or permit and the rights reserved or vested in any such
Governmental Authority to terminate any such franchise, grant, license, lease or
permit or to condemn or expropriate any property, or (E) zoning or other land
use or Environmental Laws and ordinances of any Governmental Authority (but
excluding any Lien arising out of any violation of same);

(ix) Liens in respect of judgments or awards with respect to which an appeal or
other proceeding for review is being prosecuted and with respect to which a stay
of execution pending such appeal or such proceeding for review has been
obtained, but only to the extent the judgment secured by said Lien constitutes a
Retained Obligation;

(x) Liens that will be paid in full or released on or prior to the Effective
Time;

(xi) Liens caused or created by Buyer; and/or

(xii) Liens set forth on Schedule 1.1(c).

“Permitted Schedule Update Losses” means any Losses that Buyer suffers or incurs
as a result of matters disclosed in any supplement(s) or amendment(s) to the
Seller Disclosure Schedule made by Seller in accordance with Section 5.8 to the
extent such supplement(s) or amendment(s): (i) relate to any action (or the
effect of any such action) consented to in writing by Buyer, (ii) relate to any
action (or the effect of any such action) expressly required to be taken by
Seller pursuant to this Agreement, or (iii) are made to add any new Contract(s)
entered into

 

-10-



--------------------------------------------------------------------------------

after the date of this Agreement in accordance with Seller’s obligations under
Section 5.1 or to remove any Contract(s) that have been fully performed in
accordance with their terms or terminated in accordance with Seller’s
obligations under Section 5.1.

“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, Governmental Authority, or any other form of
business or professional entity.

“Possible Alternative” has the meaning given such term in Section 5.11.

“Pre-Closing Adverse Effect” has the meaning given such term in Section 8.4(a).

“Pre-Closing Off-Site Disposal” means the transportation, storage, treatment, or
disposal or the arrangement for such transportation, storage, treatment or
disposal of a Hazardous Material at any location other than any of the Real
Property on or before the Effective Time; provided, however, that this does not
include any migration of a Hazardous Material from any of the Real Property.

“Prepayments” means any customer deposits, prepayments and other similar amounts
received by Seller prior to the Effective Time for goods or services to be
provided by Buyer after the Effective Time.

“Purchase Price” has the meaning given such term in Section 2.2.

“Real Property” means (i) the Land; (ii) all buildings and other structures,
facilities or improvements currently or hereafter located thereon and
permanently affixed thereto; (iii) all fixtures, systems, owned or (to the
extent transferable) leased equipment and other items of tangible personal
property situated thereon or attached thereto but not permanently affixed
thereto (including any docks, but excluding raw materials, work in process and
Inventory); (iv) all Easements; and (v) all appurtenances relating to the
property described in any of the foregoing clauses.

“Release(s) of Hazardous Material” means any discharge, emission, spill,
seepage, leak, escape, leaching, injection, pumping, pouring, emptying, dumping,
burying, abandoning, unauthorized disposing, migration or release of any
Hazardous Material into or upon the environment (including the air, soil,
surface water, and groundwater), including the abandonment of barrels,
containers and other closed receptacles containing or formerly containing any
Hazardous Material.

“Repair Estimate” has the meaning given such term in Section 8.4(b).

“Retained Obligations” means the Specific Retained Obligations and the Other
Retained Obligations.

“Savannah CBA” means the collective bargaining agreement and all existing
contract extension agreements, memoranda of agreement, letters of understanding
and similar agreements and instruments between Seller and the Union at the
Savannah Refinery as listed in Schedule 1.1(b).

 

-11-



--------------------------------------------------------------------------------

“Savannah Project” means the replacement of the No. 1 crude tank at the Savannah
Refinery upon the specifications previously disclosed to Buyer.

“Savannah Refinery” means the asphalt refinery located on the real property near
Savannah, Georgia, as more particularly described in Schedule 1.1(a), and a
light oils terminal located thereon, and all storage tanks, truck racks,
pipelines, equipment, machinery, boilers, pumps, buildings, terminal facilities,
dock facilities, rail and tank car facilities, and all other improvements
thereon and thereunder.

“SEC” has the meaning given such term in Section 7.10.

“Seller” has the meaning given such term in the preamble of this Agreement.

“Seller Benefit Plan” means any Benefit Plan that is or was directly sponsored,
maintained, or contributed to by Seller or any of its Affiliates for the benefit
of Seller’s current or former directors, officers or employees.

“Seller Disclosure Schedule” means the disclosure schedule relating to Article
III delivered by Seller to Buyer on the Execution Date. The Seller Disclosure
Schedule has been arranged in sections corresponding to the numbered sections of
Article III.

“Seller Indemnitees” means Seller, its Affiliates (other than CITERCO) and their
respective officers, directors, employees, agents, representatives, successors
and assigns.

“Seller Transaction Documents” has the meaning given such term in Section 3.2.

“Specific Assumed Obligations” has the meaning given such term in
Section 2.7(a).

“Specific Retained Obligations” has the meaning given such term in
Section 2.7(c).

“Subcharter Agreement” means that certain Subcharter Agreement relating to that
certain Tanker Time Charter Party dated March 31, 2001, by and between AHL
Shipping Company and CITGO, in the form attached hereto as Exhibit G.

“Subsequent Litigation” has the meaning given such term in Section 2.7(c)(xi).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other legal entity (and any
successor to any such legal entity) of which such Person owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity or
partnership interests, the holders of which are generally entitled to vote for
the election of the board of directors or other governing body of such
corporation, partnership, limited liability company, joint venture or other
legal entity.

“Survey” has the meaning given such term in Section 5.4(a).

“Taking” means, as to any property or asset, any taking thereof by condemnation
or eminent domain or by agreement in lieu thereof with any Person authorized to
exercise such rights.

 

-12-



--------------------------------------------------------------------------------

“Tax” and “Taxes” means taxes of any kind, levies or other like assessments,
customs, duties, imposts, charges or fees, including income taxes, gross
receipts, ad valorem, value added, excise, real or property, asset, sales, use,
franchise, license, payroll, transaction, capital, net worth, withholding,
estimated, social security, utility, workers’ compensation, severance,
disability, wage, employment, production, unemployment compensation, occupation,
premium, windfall profits, transfer and gains taxes or other governmental taxes
imposed by or on behalf of or payable to any Governmental Authority, together
with any interest, penalties or additions with respect thereto and any interest
in respect of such additions or penalties.

“Tax Returns” has the meaning given such term in Section 3.15(a).

“Termination Date” has the meaning given such term in Section 9.1(d).

“Third-Party Claim” has the meaning given such term in Section 10.4(b).

“Third-Party Consent” means any approval, consent, amendment or waiver of a
Person that is required under any organizational document of Seller, CITERCO or
Buyer or under any Contract to which Seller, CITERCO or Buyer is a party or by
which it or its assets is bound in order to effect the transactions contemplated
hereby or any part thereof, including waivers and consents by lenders and
waivers of transfer restrictions.

“Time Estimate” has the meaning given such term in Section 8.4(c).

“Title Cure Period” has the meaning given such term in Section 5.4(b).

“Title Commitment” has the meaning given such term in Section 5.4(a).

“Title Company” has the meaning given such term in Section 5.4(a).

“Transferred Assets” has the meaning given such term in Section 2.1.

“Transferred Employees” has the meaning given such term in Section 6.2.

“Transition Services Agreement” means the Transition Services Agreement to be
entered into by and among Buyer, Seller and the other parties thereto as of the
Effective Time, substantially in the form attached hereto as Exhibit H.

“UBS Engagement Letter” means that certain letter agreement dated January 13,
2006 by and between CITGO and UBS Securities LLC.

“Union” has the meaning given such term in Section 6.1.

“Union Employees” has the meaning given such term in Section 6.1.

“Union Transferred Employees” has the meaning given such term in Section 6.2.

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.

 

-13-



--------------------------------------------------------------------------------

“Wilmington Assets” means the Real Property at Wilmington, North Carolina as
more particularly described on Schedule 1.1(d), and all storage tanks,
pipelines, equipment, machinery, boilers, pumps, truck racks, dock facilities,
rail and tank car facilities, buildings, and all other improvements thereon and
thereunder, all other tangible assets and properties used primarily in the
operations thereof, all Contracts and Authorizations relating primarily to the
foregoing properties and assets or the operation thereof, and the Inventory
located at such Real Property.

“Wilmington Obligations” means all Obligations, Claims and Litigation related to
the Wilmington Assets or the business or operations thereof, including any of
same relating to Environmental Matters or any Employees employed at the
Wilmington Assets.

Section 1.2 Construction. Whenever the context requires, the gender of all words
used in this Agreement includes the masculine, feminine and neuter. Terms
defined in the singular have the corresponding meanings in the plural, and vice
versa. All references to Articles and Sections refer to articles and sections of
this Agreement, all references to Exhibits refer to exhibits to this Agreement
and all references to Schedules refer to Schedules to this Agreement, which
Exhibits and Schedules are attached hereto and made a part hereof for all
purposes. The word “includes” or “including” means “including, but not limited
to.” The words “hereof,” “hereby,” “herein,” “hereunder” and similar terms in
this Agreement shall refer to this Agreement as a whole and not any particular
section or article in which such words appear. Any reference to a statute,
regulation or law shall include any amendment thereof or any successor thereto
and any rules and regulations promulgated thereunder, all as in effect as of the
Execution Date. Currency amounts referenced herein, unless otherwise specified,
are in Dollars. Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.

ARTICLE II

SALE AND TRANSFER OF TRANSFERRED ASSETS; CLOSING

Section 2.1 Sale and Transfer of Transferred Assets. Upon the terms and subject
to the conditions set forth in this Agreement, at the Closing, for the
consideration specified in Section 2.2, Seller shall sell, convey, assign,
transfer and deliver to Buyer free and clear of all Liens, other than Permitted
Liens, and Buyer shall purchase and acquire from Seller, all of Seller’s
property and assets (but excluding the Excluded Assets), real, personal or
mixed, tangible and intangible, completed or inchoate, fixed or unfixed,
absolute or contingent, liquidated or unliquidated, known or unknown, that are
used in or for, or relate to, the Business, or are necessary for the continued
operation of the Business consistent with prior operations, including the
following:

(a) the Paulsboro Refinery;

(b) the Savannah Refinery;

(c) the Real Property and all tangible assets and properties of Seller that are
located on the Land;

 

-14-



--------------------------------------------------------------------------------

(d) 100% of the CITERCO Interests and the minute books and similar records of
CITERCO;

(e) the rolling stock described in Schedule 2.1(e), including the 87 railroad
tank cars that are to be located at the Savannah Refinery by Seller on the
Closing Date, and vehicles owned by Seller and used in the Business;

(f) throughput rights at the other terminals as contained in the terminaling
agreements listed in Schedule 2.1(f);

(g) all of Seller’s and CITERCO’s rights and incidents of interest in any other
real property including all easements, rights of way, and prescription rights;

(h) all spare parts, supplies, furniture, office furniture, computers and
computer software that is stand alone within the Transferred Assets, fixtures,
computer and telecommunication systems, printers, network equipment, security
and video surveillance equipment, data storage systems and on-site or off-site
back-up tapes, and other tangible personal property and all other machinery,
equipment, boilers (including the boiler owned by Seller or its Affiliates at a
terminal in Baltimore), tanks, pipelines and pumps that are (i) located at the
Paulsboro Refinery, the Savannah Refinery or the Wilmington Assets or (ii) owned
by Seller or CITERCO and used in the Business, including the low NOx burners
previously purchased by Seller for installation at the Savannah Refinery as
required by the NSR Consent Decree;

(i) all rights of Seller or CITERCO in and to all Assumed Contracts and Assumed
Authorizations;

(j) all rights of Seller or CITERCO in and to all customer lists and supplier
lists of the Business;

(k) all of Seller’s and CITERCO’s interest in the telephone numbers related to
or used at the Paulsboro Refinery, the Savannah Refinery, the Wilmington Assets
and the other Land;

(l) the Inventory;

(m) all Claims of Seller against third Persons (including CITERCO, but excluding
any Claims set forth on Schedule 2.1(m) against either or both Partners or any
of their Affiliates other than CITERCO) relating to the Transferred Assets or
the Business, whether choate or inchoate, known or unknown, contingent or
non-contingent, to the extent that the same either (x) relate to any Assumed
Obligation or (y) are against CITERCO;

(n) all rights of Seller relating to deposits, return of deposits, prepaid
expenses (other than prepaid insurance premiums) or rights of offset to the
extent that the same relate to any Assumed Obligation;

(o) the Books and Records;

(p) Seller’s interest in all Intangible Property;

 

-15-



--------------------------------------------------------------------------------

(q) Seller’s interest in all Intellectual Property;

(r) any and all Authorizations (including Environmental Permits) that are
transferable by Seller to Buyer;

(s) all manufacturer’s, vendor’s and other third-party warranties or
undertakings to the extent related to any of the Transferred Assets, to the
extent transferable by Seller to Buyer;

(t) the Wilmington Assets;

(u) any insurance proceeds relating to the Assumed Obligations received after
the Effective Time; and

(v) any and all other assets owned by Seller or CITERCO that are used in the
Business and are not Excluded Assets.

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Transferred Assets.”

Section 2.2 Purchase Price. The purchase price for the Transferred Assets is the
Base Purchase Price plus an amount equal to the Closing Adjustment as determined
in accordance with Section 2.5 (collectively, the “Purchase Price”).

Section 2.3 Closing; Closing Date. The closing of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of Curtis,
Mallet-Prevost, Colt & Mosle LLP in Houston, Texas, or at such other place as
Buyer and Seller may mutually agree, at 9:00 A.M. Central time on the third
Business Day after the day on which the last to be fulfilled of the Closing
Conditions (other than Closing Conditions to be fulfilled at the Closing) is
fulfilled or waived by the relevant party or parties hereto or at such other
date as Buyer and Seller may mutually agree (the “Closing Date”).

Section 2.4 Deliveries at the Closing.

(a) At the Closing, Seller shall deliver, or cause to be delivered, to Buyer:

(i) one or more properly executed and acknowledged special warranty deeds (the
“Deeds”) conveying to Buyer good and indefeasible title to all Real Property
(other than the Leases), each such Deed to be substantially in the form of
Exhibit I. The Deeds shall be in a form suitable for recording in the county
records in which the pertinent item of Real Property is located;

(ii) duly executed Assignment and Assumption Agreement;

(iii) duly executed Assignment of Leases and Easements;

(iv) duly executed Bill of Sale;

 

-16-



--------------------------------------------------------------------------------

(v) a copy of each Third-Party Consent and Authorization set forth on Schedule
2.4(a) for which consent has been obtained;

(vi) a copy of each Third-Party Consent and Authorization set forth on Schedule
8.3(g);

(vii) the certificates referred to in Section 8.3(a) and Section 8.3(b);

(viii) duly executed Other Agreements;

(ix) duly executed Assignment of CITERCO Interests in the form attached hereto
as Exhibit N;

(x) a guarantee from each of the Partners of Seller’s obligations hereunder in
the form attached hereto as Exhibit J; and

(x) such other deeds, bills of sale, endorsements, assignments, releases, and
other good and sufficient instruments of transfer, assignment, and conveyance,
in form and substance reasonably satisfactory to Buyer and its counsel, as shall
be effective to convey to Buyer good and indefeasible title in and to all of the
Real Property and good and marketable title in and to all of the Transferred
Assets that are not Real Property, and all other documents and instruments
required to be delivered by the Seller pursuant to this Agreement.

(b) At the Closing, Buyer shall:

(i) deliver to Seller the certificates referred to in Section 8.2(a) and
Section 8.2(b);

(ii) pay to Seller, by wire transfer or delivery of other immediately available
funds, an amount equal to the sum of the Base Purchase Price, plus the Estimated
Adjustment;

(iii) deliver to Seller a duly executed Assignment and Assumption Agreement;

(iv) deliver to Seller a copy of each Third-Party Consent and Authorization set
forth on Schedule 2.4(b);

(v) duly execute and deliver to Seller the Other Agreements.

Section 2.5 Closing Adjustments.

(a) Seller shall deliver a notice to Buyer no later than three (3) Business Days
prior to the reasonably anticipated Closing Date including Seller’s reasonable
good faith estimate, together with supporting calculations and information and
determined in accordance with the procedures described on Schedule 2.5, of the
value of the Inventory, the Prepayments as of the Effective Time, the Assumed
Vacation and the resulting estimated Closing Adjustment

 

-17-



--------------------------------------------------------------------------------

(the “Estimated Adjustment”), subject to Buyer’s review and consent to such
estimate, which consent shall not be unreasonably withheld. Buyer and its
representatives shall have access to such records of Seller as may be reasonably
requested for verifying the Estimated Adjustment.

(b) After the Closing, Seller shall initially calculate the Closing Adjustment
and shall deliver to Buyer a statement (the “Closing Adjustment Statement”)
setting forth the amount of the Closing Adjustment, together with supporting
calculations and information, on or before the 30th day after the Closing Date.
Buyer shall cause its employees to give Seller and its advisors access at all
reasonable times to the personnel, properties and books and records of the
Business and Buyer’s working papers for the purpose of conducting the physical
inventory and preparing the Closing Adjustment Statement, and Buyer and its
representatives and advisors may be present for and participate in such physical
inventory. Unless Buyer gives notice to Seller on or before the 15th day after
Buyer’s receipt of the Closing Adjustment Statement that Buyer disputes the
Closing Adjustment specified in the Closing Adjustment Statement, the Closing
Adjustment shall be as specified in the Closing Adjustment Statement. If Buyer
gives notice to Seller on or before such 15th day that it disputes the Closing
Adjustment specified in the Closing Adjustment Statement, (i) Buyer or Seller,
as the case may be, shall pay all undisputed portions of the Closing Adjustment
Payment to the other party not later than five (5) calendar days after receiving
Buyer’s notice of dispute, and (ii) Seller and Buyer shall consult in good faith
and use commercially reasonable efforts to agree upon the calculation of the
Closing Adjustment. If on or before the 30th day after Buyer’s receipt of the
Closing Adjustment Statement Seller and Buyer have not agreed on the Closing
Adjustment, such matters as remain in dispute shall be submitted to KPMG LLP, or
such other accounting firm as Seller and Buyer shall agree, for final
resolution, which resolution shall be binding upon Seller and Buyer, with no
rights of appeal therefrom. The fees and expenses of such accounting firm for
its services in resolving such dispute shall be borne equally by Seller and
Buyer.

(c) If the actual Closing Adjustment, determined in accordance with
Section 2.5(b) above, is greater than the Estimated Adjustment, Buyer shall make
an additional payment to Seller in an amount equal to the amount by which the
Closing Adjustment exceeds the Estimated Adjustment, which payment shall be made
by wire transfer or delivery of other immediately available funds on or before
the fifth Business Day after the final determination of the Closing Adjustment
in accordance with this Section 2.5. If the actual Closing Adjustment is less
than the Estimated Adjustment, Seller shall make a payment to Buyer in an amount
equal to the amount by which the Estimated Adjustment exceeds the Closing
Adjustment, which payment shall be made by wire transfer or delivery of other
immediately available funds on or before the fifth Business Day after the final
determination of the Closing Adjustment in accordance with this Section 2.5. The
payment to be made by Buyer or by Seller, as applicable, is herein called the
“Closing Adjustment Payment.”

Section 2.6 Excluded Assets. Notwithstanding anything to the contrary contained
in Section 2.1 or elsewhere in this Agreement, the following assets of Seller,
its Affiliates and/or other third parties (collectively, the “Excluded Assets”)
are not part of the sale and purchase contemplated hereunder, are excluded from
the Transferred Assets and shall remain the property of Seller, its Affiliates
and/or relevant third parties after the Effective Time:

(a) all assets listed on Schedule 2.6(a);

 

-18-



--------------------------------------------------------------------------------

(b) all cash, cash equivalents and short-term investments;

(c) all bank deposits and bank accounts;

(d) all receivables, including accounts receivable or trade receivables owed to
Seller (other than by CITERCO) by reason of deliveries made by Seller or on
account of the Transferred Assets prior to the Effective Time;

(e) the financial books and records of Seller, the personnel, employment and
other records of Seller as to any current or former employee who is not a
Transferred Employee, and the personnel, employment and other records of Seller
as to any Transferred Employee that are not Books and Records;

(f) all minute books and similar materials related to maintenance of partnership
records of Seller that are not Books and Records;

(g) any Claims or other rights to receive monies arising prior to or after the
Execution Date which Seller or any of its Affiliates has or may have which are
attributable to its ownership of the Transferred Assets prior to the Effective
Time;

(h) those rights relating to non-banking deposits and prepaid expenses and
Claims for refunds and rights to offset in respect thereof listed on Schedule
2.6(h);

(i) the Contracts listed on Schedule 2.6(i);

(j) all Claims for refund of Taxes and other governmental charges of whatever
nature (including with respect to the Paulsboro Property Tax Dispute) relating
to the period of time prior to the Effective Time;

(k) all insurance policies and rights and Claims thereunder, except to the
extent such rights and Claims relate to any Assumed Obligation; and

(l) the Seller Benefit Plans.

For the avoidance of doubt, all property and assets owned by an Affiliate of
Seller and/or a third party that are located on a part of the Land and which
property or assets are leased to Seller in connection with the Business
(1) shall remain the property of such third party and (2) are not a part of the
Transferred Assets, except to the extent that Seller’s leasehold interest in
such property or assets constitutes an Assumed Obligation.

Section 2.7 Assumed Obligations and Retained Obligations.

(a) From and after the Effective Time, Buyer shall assume and agree to pay,
perform and discharge, and indemnify, defend and hold Seller, the Partners and
their Affiliates harmless from only the following Obligations of Seller (other
than the Retained Obligations) (collectively, the “Specific Assumed
Obligations”):

 

-19-



--------------------------------------------------------------------------------

(i) all Obligations of Seller under (x) all Contracts to which Seller is a party
as of the Effective Time to the extent relating to the Business or the
Transferred Assets (collectively, the “Assumed Contracts”) and (y) all
Authorizations held by Seller as of the Effective Time (collectively, the
“Assumed Authorizations”), but only, in the case of each Assumed Contract and
each Assumed Authorization, to the extent such Obligations arise after the
Effective Time; provided, however, that Buyer does not assume any Obligation
under any of the Assumed Contracts to pay any rebate or other similar amount,
apply any credit or make any other similar concession to the extent such
Obligation arises out of any transaction occurring prior to the Effective Time;

(ii) all Claims, Losses and Obligations arising out of or related to Buyer’s
ownership of the Transferred Assets and operation of the Business after the
Effective Time, including any Obligations arising out of or related to the
condition of the Transferred Assets at the Effective Time but excluding any
Obligations relating to Environmental Matters to the extent not assumed by Buyer
pursuant to Section 2.7(a)(iv) and Section 2.7(a)(v) below;

(iii) effective as of the Employee Transfer Time, those Obligations with respect
to the Transferred Employees required to be assumed by Buyer pursuant to Article
VI;

(iv) without prejudice to Buyer’s rights of indemnification pursuant to
Section 10.2(b), all Obligations under Environmental Law to perform Corrective
Action of any Environmental Condition to the extent the same relate to, result
from or arise out of any Environmental Condition that existed prior to the
Effective Time; and

(v) those Obligations relating to responsibilities under the NSR Consent Decree
that relate to the Paulsboro Refinery, the Savannah Refinery and the Wilmington
Assets required to be assumed or performed by Buyer pursuant to Section 5.9.

(b) In addition to the Specific Assumed Obligations, and subject to
Section 2.7(d), from and after the Other Assumed Obligations Time, Buyer shall
assume and agree to pay, perform and discharge, and indemnify, defend and hold
Seller, the Partners and their Affiliates harmless from all Obligations of
Seller arising after the Other Assumed Obligations Time relating to or arising
from the Transferred Assets and relating to the period of time prior to the
Effective Time (other than Specific Retained Obligations or Other Retained
Obligations) (collectively, “Other Assumed Obligations”), including any
Obligation arising out of or related to the exposure of any Person (including
any Transferred Employee) prior to the Effective Time to any Hazardous Material
existing at or released from any of the Transferred Assets. Buyer shall have the
sole right and authority to defend and take all other actions with respect to
any Other Assumed Obligation.

(c) From and after the Effective Time, Seller shall retain and agree to pay,
perform and discharge, and indemnify, defend and hold Buyer and its Affiliates
harmless from the following Obligations of Seller (other than the Assumed
Obligations) (collectively, the “Specific Retained Obligations”):

 

-20-



--------------------------------------------------------------------------------

(i) any Tax (including deficiencies, interest and penalties relating thereto)
accruing to or for any period ending prior to the Effective Time, except to the
extent provided otherwise in Section 7.4;

(ii) any expenses (except Taxes described in Section 7.4(b), Section 7.4(e) and
Section 7.4(f)) incurred in connection with the transfer of the Transferred
Assets as contemplated by this Agreement;

(iii) any fees payable by Seller in connection with the UBS Engagement Letter;

(iv) any accounts payable, trade payables, distribution payables, accrued
interest or interest payable, liabilities associated with industry insurance
consortia, loans payable and exchange balances owed to a third party (including
all accounts payable with respect to the Inventory);

(v) any indebtedness for borrowed money, and any Obligations evidenced by any
loan agreement, mortgage, bond, indenture, debenture, promissory note, guarantee
or similar instrument, together with any Contract evidencing or relating to any
of the foregoing;

(vi) any Contract listed on Schedule 2.6(i); any Obligation under any of the
Assumed Contracts or Assumed Authorizations arising prior to the Effective Time
(including any Obligation arising out of or relating to a breach of any Assumed
Contract or Assumed Authorization that occurred prior to the Effective Time,
including any warranty claim or similar claim with respect to any product
delivered by Seller prior to the Effective Time) or arising after the Effective
Time but relating to any Obligation to pay any rebate or other similar amount,
apply any credit or make any other similar concession to the extent such
Obligation arises out of transactions occurring prior to the Effective Time; and
any Obligation under any derivative, option, hedge, futures or similar
Contracts;

(vii) any Obligations of Seller under this Agreement or any Seller Transaction
Document, including any Losses assumed by Seller as provided in Section 7.4 and
Section 7.5 of this Agreement;

(viii) any Obligations, Losses or Litigation relating to the Excluded Assets
(including the Paulsboro Property Tax Dispute) or Seller’s business or assets
after the Effective Time;

(ix) any Obligations under any Benefit Plan of Seller or any of its Affiliates
or relating to payroll, bonuses, vacation, sick leave, worker’s compensation,
unemployment benefits, pension benefits, employee stock option or profit-sharing
plans, health care plans or benefits, or any other employee plans or benefits of
any kind for Seller’s or its Affiliates’ employees or former employees, or both;

 

-21-



--------------------------------------------------------------------------------

(x) any Obligations to indemnify, reimburse or advance amounts to any officer,
director, manager, member, shareholder, employee or agent of Seller or any other
third party in respect of matters arising prior to Closing;

(xi) any Obligations arising out of any Litigation that shall have been
commenced on or prior to the Effective Time, or threatened and set forth in
Section 3.12 of the Seller Disclosure Schedule; it being understood that for
purposes of this Agreement, Litigation commenced after the Effective Time shall
be deemed to have been commenced before the Effective Time if, and only to the
extent that, such Litigation (“Subsequent Litigation”) involves the same parties
(irrespective of the joinder of other parties) and arises out of the same
factual or legal allegations or claims as asserted or alleged in Litigation that
was in fact commenced before the Effective Time or set forth in Section 3.12
(“Original Litigation”), regardless of the venue or forum in which such
Subsequent Litigation shall have been commenced;

(xii) any Losses arising out of any non-compliance with Law by Seller or any of
its Affiliates;

(xiii) any Obligations to make payments to Union Employees under the CBA or any
other Contract with a labor union resulting from the consummation of the
transactions contemplated by this Agreement accruing prior to the Effective
Time, including pursuant to Article XXVI of the Paulsboro CBA;

(xiv) any and all Obligations, Losses or Litigation arising from claims,
obligations, causes of action, fines, penalties, litigation, administrative
proceedings, costs and expenses, and all associated reasonable fees for legal
and technical counsel, arising from or relating to the M/T Athos I allision near
the Paulsboro Refinery on or about November 26, 2004, or the associated release
of crude oil and Hazardous Materials to the natural and human environment;

(xv) except with respect to any Obligations assumed by Buyer pursuant to
Section 2.7(a)(iv) and Section 2.7(a)(v), all Obligations relating to or arising
out of Environmental Matters, whether arising or first occurring on, before or
after the Effective Time and that, (x) in the case of Environmental Matters
relating to any of the Transferred Assets, relate to any act or occurrence, or
condition that existed, prior to the Effective Time, and (y) in the case of
Environmental Matters relating to any property or asset owned, leased or
operated or formerly or hereafter owned, leased or operated by Seller or any of
its Affiliates, other than the Transferred Assets, relate to any act or
occurrence, or condition that existed, prior to or after the Effective Time,
including:

(A) Any Obligations under Environmental Law to perform Corrective Action with
respect to Hazardous Materials that exist at or

 

-22-



--------------------------------------------------------------------------------

immediately adjacent to any property or asset owned, leased or operated or
formerly or hereafter owned, leased or operated by Seller or any of its
Affiliates, other than the Transferred Assets;

(B) Any Obligations arising out of or related to any enforcement action brought
by a Governmental Authority that relates to, results from or arises out of
either: (x) any of the Transferred Assets’ non-compliance with any Environmental
Law, or any Environmental Condition that existed, prior to the Effective Time,
(y) the Excluded Assets or (z) any property or asset formerly owned, leased or
operated by Seller or any of its Affiliates, or operations thereon, other than
the Transferred Assets;

(C) Any Obligations arising out of or related to any Claim by any third party
that relates to, results from or arises out of either: (x) any of the
Transferred Assets’ non-compliance with any Environmental Law, or any
Environmental Condition that existed, prior to the Effective Time, (y) the
Excluded Assets or (z) any property or asset formerly owned, leased or operated
by Seller or any of its Affiliates, or operations thereon, other than the
Transferred Assets;

(D) any Pre-Closing Off-Site Disposal; and

(E) Any Obligations arising out of or related to the exposure of any Person
(including any Transferred Employee) to any Hazardous Material existing at or
released from any property or asset owned, leased or operated (or formerly
owned, leased or operated) by Seller or any of its Affiliates, other than the
Transferred Assets.

(xv) any other Obligations listed on Schedule 2.7(c).

(d) Without prejudice to Seller’s rights of indemnification pursuant to
Section 10.3(b), from and after the Effective Time, in addition to the Specific
Retained Obligations, Seller shall retain and agree to pay, perform and
discharge, and indemnify, defend and hold Buyer and its Affiliates harmless
from, all Obligations arising prior to the Other Assumed Obligations Time to the
extent relating to or arising from the Transferred Assets and relating to the
period of time prior to the Effective Time (other than Specific Assumed
Obligations and Specific Retained Obligations) (collectively, “Other Retained
Obligations”), including, any Obligations arising out of or related to the
exposure of any Person (including any Transferred Employee) prior to the
Effective Time to any Hazardous Material existing at or released from any of the
Transferred Assets. Notwithstanding the occurrence of the Other Assumed
Obligations Time, any Other Retained Obligation related to any Original
Litigation (or Subsequent Litigation) that is pending as of the Other Assumed
Obligations Time shall remain as an Other Retained Obligation and shall not be
considered an Other Assumed Obligation, but without prejudice to Seller’s
indemnification rights under Section 10.3(b).

 

-23-



--------------------------------------------------------------------------------

(e) In the event Seller shall suffer or incur any Other Retained Obligation, or
any Claim shall be made or commenced against Seller that constitutes or, if
successful, would result in any liability related to, an Other Retained
Obligation, Seller shall give Buyer prompt written notice thereof describing in
reasonable detail the facts and circumstances then known with respect thereto
and the amount of cash payments that Seller has been required to pay, or is
projecting to be required to pay, in connection therewith, and Seller shall
thereafter provide Buyer additional periodic written notices of any additional
amounts paid or required to be paid by Seller in connection therewith as well as
the aggregate amount of such payments made by Seller as a result of all Other
Retained Obligations. Upon request from Buyer, Seller shall provide Buyer with
such information as Buyer may reasonably request to evidence or support such
payments or to support that such payments arise out of an Other Retained
Obligation. In the event Buyer would be responsible for indemnifying Seller in
respect of any Other Retained Obligation pursuant to Section 10.3(b), then Buyer
shall be entitled to participate in the defense of such Other Retained
Obligation, and Seller shall not settle or compromise, or consent to the entry
of any judgment in connection with, such Other Retained Obligation without the
prior written consent of Buyer.

Section 2.8 Allocation. Buyer and Seller agree that subsequent to but in no
event later than sixty (60) days after the execution of this Agreement they will
use their best efforts to agree on an estimate of the proper allocation of the
consideration paid or received in connection with the transactions contemplated
hereunder for purposes of Section 1060 of the Code and IRS Form 8594.
Additionally, no later than 120 days after the Effective Time, Buyer will either
prepare or obtain a valuation report and forward the relevant information needed
by the Seller to prepare IRS Form 8594. Buyer and Seller shall use such
information in order to agree upon the proper allocation of the consideration
paid or received in connection with the transactions contemplated hereunder
for purposes of Section 1060 of the Code and IRS Form 8594. If the parties are
not able to reach an agreement, each party shall make such filings as required
of it under applicable tax laws applying the requirements of Section 1060 of the
Code in its own discretion.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Seller Disclosure Schedule, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, Seller
hereby represents and warrants to Buyer that all of the statements contained in
this ARTICLE III are true and correct as of the Execution Date, and will be true
and correct as of the Closing Date as though made on and as of the Closing Date.

Section 3.1 Organization and Qualification.

(a) Seller is a New Jersey general partnership duly organized and validly
existing and in good standing under New Jersey Law. Seller has the requisite
partnership power and authority to carry on its business as it is now being
conducted. Seller is duly qualified as a foreign partnership and in good
standing in each jurisdiction in which the character of its properties owned or
held under lease or the nature of its activities makes such qualification
necessary, except where the failure to be so qualified would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Seller has heretofore made available

 

-24-



--------------------------------------------------------------------------------

to Buyer correct and complete copies of its organizational documents. Seller
does not own, directly or indirectly, any capital stock or other equity or
ownership or proprietary interest in any other corporation, partnership,
association, trust, joint venture or other entity, other than the CITERCO
Interests.

(b) Seller has only one Subsidiary, CITERCO. CITERCO is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware, has the requisite power and authority to carry on its business as it
is now being conducted, and is duly qualified as a foreign limited liability
company and in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of its activities makes such
qualification necessary. Seller has heretofore made available to Buyer correct
and complete copies of CITERCO’s organizational documents. The only property or
assets of CITERCO are the CITERCO Agreements, and the only Obligations of
CITERCO are the obligations under the CITERCO Agreements. CITERCO is not a party
to or bound by any Contract other than the CITERCO Agreements. CITERCO has
conducted no business or operations other than holding the CITERCO Agreements
and utilizing the same in connection with the Business.

Section 3.2 Due Authority. The execution, delivery and performance of this
Agreement and each document, instrument or agreement executed pursuant to this
Agreement by Seller (the “Seller Transaction Documents”) and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action, and no other action on the part of Seller is necessary to
authorize and approve the execution, delivery and performance of this Agreement
or any Seller Transaction Documents or the consummation of the transactions
contemplated hereby and thereby. Neither Seller nor CITERCO is subject to any
provision of its organizational documents or any order or decree of any court or
governmental body which would prevent the consummation of the transactions
contemplated by this Agreement or any Seller Transaction Documents. This
Agreement has been, and each Seller Transaction Document will be, duly and
validly executed by Seller and, assuming the due authorization, execution, and
delivery of this Agreement and each applicable Seller Transaction Document by
Buyer, this Agreement constitutes, and each Seller Transaction Document will
constitute, the legal, valid and binding obligation of Seller enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency or other similar Laws affecting the enforcement of creditors’ rights
generally and except that the availability of equitable remedies, including
specific performance, is subject to the discretion of the court before which any
proceeding therefor may be brought.

Section 3.3 Governmental Authorization. The execution, delivery and performance
by Seller of this Agreement and each Seller Transaction Document, and the
consummation of the transactions contemplated hereby and thereby, require no
action by or in respect of, or filing with, any Governmental Authority other
than as may be required under the HSR Act and ISRA and as set forth in
Section 3.3 of the Seller Disclosure Schedule.

Section 3.4 Conflicts and Approvals. Assuming the accuracy of the
representations and warranties set forth in Section 4.3, except as set forth in
Section 3.4 of the Seller Disclosure Schedule, neither the execution and
delivery by Seller of this Agreement or any of the Seller Transaction Documents
nor the performance by Seller of its obligations hereunder or thereunder

 

-25-



--------------------------------------------------------------------------------

will (A) violate or breach the terms of, cause a default under or give any
Person any right to exercise any remedy or obtain any relief under (i) any Law
applicable to Seller or CITERCO, (ii) Seller’s partnership agreement or
CITERCO’s organizational documents or (iii) any Material Contract or any
material Contract to which CITERCO is a party or by which any of its properties
or assets is bound, (B) with the passage of time, the giving of notice or the
taking of any action by a third Person, have any of the effects set forth in
clause (A) of this Section 3.4, (C) constitute a default under or give rise to
any right of termination, cancellation or acceleration of any right or
obligation, or result in a loss of any benefit to which Seller or CITERCO is
entitled under any provision of any Contract binding upon Seller or CITERCO,
(D) contravene, conflict with, or result in a violation of, or give any
governmental body or other Person the right to challenge any of the transactions
contemplated hereby or to exercise any remedy or obtain any relief under, any
applicable laws and regulations or any order issued by any Governmental
Authority to which Seller, CITERCO or any of the Transferred Assets or CITERCO
Agreements may be subject or (E) result in the creation or imposition of any
Lien on any Assets or any assets of CITERCO, except for Permitted Liens.

Section 3.5 No Brokers. Other than pursuant to the UBS Engagement Letter, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Seller or CITERCO,
except any fees and commissions which will be discharged by Seller.

Section 3.6 Absence of Undisclosed Liabilities. Except as set forth in
Section 3.6 of the Seller Disclosure Schedule and those liabilities and
obligations incurred in the ordinary course of business consistent with past
practice since December 31, 2006, to the Knowledge of Seller, neither Seller nor
CITERCO is aware of any liabilities or obligations (whether direct, indirect,
accrued or contingent) in excess of $5,000,000 individually or in the aggregate.

Section 3.7 Transferred Assets. Except as set forth in Section 3.7 of the Seller
Disclosure Schedule:

(a) Seller (i) has good and indefeasible title to the Real Property, (ii) has a
valid and subsisting leasehold estate in and the right to quiet enjoyment of the
real properties leased by it as lessee above for the full term of the applicable
lease and is not in material default in relation thereto, and (iii) has good and
marketable title to each Transferred Asset other than Real Property; in each
case free and clear of any Liens and subject only to Permitted Liens. To the
Knowledge of Seller, Schedule 1.1(a) sets forth accurate legal descriptions of
the Land.

(b) Neither the whole nor any portion of the Real Property material to the
conduct of the Business is subject to any governmental decree or order to be
sold or is being condemned, expropriated or otherwise taken by any public
authority with or without payment or compensation therefor, nor, to the
Knowledge of Seller, has any such condemnation, expropriation or taking been
proposed.

(c) To the Knowledge of Seller, Seller has obtained all appropriate easements,
licenses and rights-of-way required to use the Real Property in the manner in
which the Real Property is currently being used and which are required for the
ownership, operation and maintenance of the Paulsboro Refinery, the Savannah
Refinery and the Wilmington Assets.

 

-26-



--------------------------------------------------------------------------------

(d) Seller owns beneficially and of record, good and marketable title to the
CITERCO Interests free and clear of any Liens except for Permitted Liens and any
restrictions on sales or transfers of securities under applicable securities
laws. The CITERCO Interests constitute 100% of the authorized, issued and
outstanding membership interests of CITERCO. All of the CITERCO Interests have
been duly authorized, and are validly issued, fully paid and non-assessable and
were not issued in violation of the preemptive rights of any Person. Except as
contemplated in this Agreement, there are no outstanding or authorized options,
warrants, rights, subscriptions, claims of any character, agreements,
obligations, convertible or exchangeable securities, or other commitments,
contingent or otherwise, relating to the membership interests of CITERCO
pursuant to which CITERCO is or may become obligated to issue membership
interests or any securities convertible into, exchangeable for, or evidencing
the right to subscribe for, any interest of CITERCO, and there are no
outstanding agreements affecting or relating to the voting, issuance, purchase,
redemption, repurchase or transfer of the CITERCO Interests.

(e) Except for (i) assets disposed of in the ordinary course of business
consistent with past practice subsequent to the Execution Date or which were
disposed of in such a manner prior to the Effective Time and (ii) the Excluded
Assets, the Transferred Assets include all material assets which would be
reasonably required to conduct the Business immediately following the Effective
Time substantially in the manner in which the Business is currently conducted by
Seller in all material respects.

(f) All Inventory (including crude oil, feedstocks, and finished petroleum
products) meet their respective specifications and other supplies are
merchantable or if purchased by specification, met those specifications.

(g) To the Knowledge of Seller, Seller’s current use and occupancy of the Real
Property, and the operation of the Business as currently conducted thereon, does
not violate or breach in any material respect any Easement.

(h) Seller is not a "foreign person" but is a "United States person" as such
terms are defined in Sections 1445 and 7701 of the Code.

Section 3.8 Material Contracts.

(a) Except for the Contracts listed in Section 3.8(a) of the Seller Disclosure
Schedule (collectively with the CITERCO Agreements, the “Material Contracts”),
and except for this Agreement, neither Seller nor CITERCO is a party to or bound
by any of the following:

(i) any Contract for the purchase or sale of feedstocks, intermediate stocks or
refined products that will not be terminated prior to the Effective Time, cannot
be terminated on less than ninety (90) days notice and (A) provides for forward
physical delivery on a date more than ninety (90) days in the future or
(B) provides for the future payment by or to Seller or CITERCO of more than
$5,000,000;

 

-27-



--------------------------------------------------------------------------------

(ii) any Contract for the supply of goods or services to or by Seller or CITERCO
not covered in any other paragraph of this Section 3.8(a) that will not be
terminated prior to the Effective Time, cannot be terminated on less than ninety
(90) days notice and provides for future payments by or to Seller or CITERCO of
more than $5,000,000;

(iii) any Contract for the sale of any asset by Seller not covered in any other
paragraph of this Section 3.8(a) that cannot be terminated on less than ninety
(90) days notice and provides for the future payment by or to Seller or CITERCO
of more than $1,000,000;

(iv) any Contract that provides for the sale of any material assets of Seller or
CITERCO or the acquisition of any material assets, other than Inventory in the
ordinary course of business consistent with past practice;

(v) any Contract that grants to any Person a preferential right to purchase any
of the Transferred Assets or any of CITERCO’s assets;

(vi) any Contract that grants to any Person a right to occupy or use any portion
of the Transferred Assets (or any portion of the premises or other assets
covered by any lease or other agreement constituting part of the Transferred
Assets);

(vii) Any Contract relating to the storage, terminaling or transportation
(including any lease, service agreement or other Contract relating to Seller’s
use of railcars or similar equipment) of Inventory or any other feedstocks,
intermediate stocks, refined products or other goods, in each case whether by or
for Seller or CITERCO or otherwise relating to any of the Transferred Assets (or
any portion of the premises or other assets covered by any lease or other
agreement constituting part of the Transferred Assets);

(viii) any Contract that would restrict Buyer from owning, operating, selling,
transferring, pledging or otherwise disposing of or encumbering any of the
Transferred Assets or the CITERCO Agreements or from competing with any Person
or engaging in any business or activity in any geographic area;

(ix) any license, royalty or other Contract constituting, governing or relating
to Intellectual Property;

(x) any joint venture, partnership or alliance Contracts;

(xi) any Contracts (i) containing any so-called “most favored nation” provisions
or any similar provision requiring Seller or CITERCO to offer a third party
terms or concessions at least as favorable as offered to one or more parties or
(ii) containing any so-called “change of control” provisions;

 

-28-



--------------------------------------------------------------------------------

(xii) any Contracts with clients, customers or any other Person for the sharing
of fees, the rebating of charges or purchase price or other similar arrangements
other than consistent with general industry practice;

(xiii) any Contracts that contain restrictions with respect to payment of
dividends or any other distribution in respect of the CITERCO Interests;

(xiv) any Contract that relates to the employment of any employee or would
require the payment of severance or bonus by Buyer or CITERCO to any employee,
including any severance obligation that may be required under any collective
bargaining agreement;

(xv) any Contract relating to any indebtedness of CITERCO or to be assumed by
Buyer hereunder, whether or not evidenced by a note, bond, debenture or similar
instrument;

(xvi) any collective bargaining agreement or other Contract with a labor union;

(xvii) any Contract with any Affiliate of Seller; and

(xviii) any Contracts material to the Business or operations of Seller or
CITERCO.

(b) Except as set forth in Section 3.8(b) of the Seller Disclosure Schedule:

(i) All of the Material Contracts are valid and binding agreements in full force
and effect and enforceable in accordance with their respective terms. The
enforceability of such Material Contracts will not be affected in any manner by
the execution and delivery of this Agreement or any of the Seller Transaction
Documents or the consummation of the transactions contemplated hereby and
thereby.

(ii) Neither Seller nor CITERCO has breached the terms of any Material Contract.
Each Material Contract is in full force and effect, and none of Seller, CITERCO
or, to the Knowledge of Seller, any other party thereto has failed to perform
its obligations thereunder to date.

(iii) To the Knowledge of Seller, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) would
reasonably be expected to result in a breach or violation of, or a default
under, the terms of any Material Contract.

(iv) Neither Seller nor CITERCO is providing any additional products or
services, without charge, to any customer covered by any of the Material
Contracts. Complete and accurate copies of each of the Material Contracts,
including any amendments or modifications thereto, have been provided, or made
available, to Buyer.

 

-29-



--------------------------------------------------------------------------------

Section 3.9 Authorizations. Except with respect to matters subject to
Section 3.11, (a) Seller and CITERCO have obtained all material Authorizations
that are necessary to carry on the Business as currently conducted, (b) no event
has occurred, and no circumstance or condition exists, that (with or without
notice or lapse of time) would reasonably be expected to constitute or result in
a material violation by Seller or CITERCO of, or a failure on the part of Seller
or CITERCO to comply in any material respect with the terms of, any such
Authorization, (c) neither Seller nor CITERCO has received from any Governmental
Authority written notification that any such Authorization (i) is not in full
force and effect, (ii) has been violated in any respect, or (iii) is subject to
any suspension, revocation, modification or cancellation, and (d) there is no
Litigation pending or, to the Knowledge of Seller or CITERCO, threatened
regarding suspension, revocation, adverse modification or cancellation of any
such Authorization.

Section 3.10 Compliance with Laws. Except for matters that are described in
Section 3.10 of the Seller Disclosure Schedule, for the preceding three
(3) years, except with respect to matters subject to Section 3.11, to the
Knowledge of Seller: (i) each of Seller and CITERCO has been in compliance in
all material respects with all applicable Laws, (ii) neither Seller nor CITERCO
has received any written notification from any applicable Governmental Authority
asserting that it is not in material compliance with any applicable Laws, and
(iii) no event has occurred, and no circumstance or condition exists, that (with
or without notice or lapse of time) would reasonably be expected to constitute
or result in a material failure of Seller or CITERCO to comply with the terms of
any applicable Law.

Section 3.11 Environmental. Except for matters that are described in
Section 3.11 of the Seller Disclosure Schedule, to the Knowledge of Seller:

(a) For the preceding three (3) years, Seller, CITERCO, the Transferred Assets,
the CITERCO Agreements and the Business have been in material compliance with
all applicable Environmental Laws;

(b) all Environmental Permits required to be obtained or filed by or complied
with by Seller under any applicable Environmental Law currently in effect in
connection with the Business as currently conducted, including those relating to
Hazardous Materials, have been duly obtained or filed for, and Seller is in
material compliance with the terms and conditions of all such Environmental
Permits; and

(c) none of the Real Property is the subject of (i) any outstanding order or
judgment or arbitration award from any Governmental Authority under any
applicable Environmental Laws requiring remediation or similar actions, the
payment of a fine or penalty, or the performance of any Corrective Action or
environmental project, or (ii) any investigation or other Litigation that might
result in any of the foregoing, except for the requirements of ISRA at the
Paulsboro Refinery;

(d) for the preceding three (3) years, there has been no reportable Release of
Hazardous Materials or disposal of any Hazardous Materials by Seller at, on, or
underlying any of the Real Property that is subject to any remedial obligations
under any applicable Environmental Laws;

 

-30-



--------------------------------------------------------------------------------

(e) there is no pending or, to the Knowledge of Seller, threatened Litigation
against Seller under any applicable Environmental Law relating to the Business
or any of the Real Property;

(f) Seller has provided Buyer access to or copies of all soil and groundwater
investigation reports that are in Seller’s or CITERCO’s custody or control that
were prepared during the three (3) years prior to the date hereof.

Section 3.12 Litigation. Except as set forth in Section 3.12 of the Seller
Disclosure Schedule, there is no material Litigation pending or, to the
Knowledge of Seller, threatened against Seller or CITERCO, including any
Litigation involving a claim for indemnification pursuant to any statute,
organizational document or contract relating to any other Litigation. To the
Knowledge of Seller, neither Seller nor CITERCO has any material Commercial
Matters.

Section 3.13 Labor Matters.

(a) Except as set forth in Section 3.13 of the Seller Disclosure Schedule, there
are no strikes, labor disputes, unfair labor practices, slow downs or work
stoppage or similar material labor difficulty pending or, to Seller’s Knowledge,
threatened against Seller ,and there have been no such strikes, labor disputes,
unfair labor practices, slow downs, picketing or work stoppage or similar
material labor difficulty during the past two (2) years. There is not presently
pending or existing, and to the Knowledge of Seller there is not threatened any
application for certification of a collective bargaining agent. There is
currently no lockout of any employees by Seller, and to the Knowledge of Seller
no such action is contemplated by Seller. Seller has not materially breached or
otherwise failed to comply in any material respect with any provision of any
collective bargaining agreement and will not because of the transaction(s)
contemplated by this Agreement or otherwise. Except for the CBA as set forth in
Schedule 1.1(b), Seller is not a party to any collective bargaining agreement
covering Seller’s employees. Seller has not received written notice of any
pending representation petition with the National Labor Relations Board
regarding Seller’s employees.

(b) The Union Employees are represented by the Union. No other Employees are
represented by a union.

Section 3.14 Intellectual Property.

(a) Section 3.14 of the Seller Disclosure Schedule sets forth a list of all
registered and unregistered patents, patent rights, patent applications,
inventions upon which patent applications have not yet been filed, trade names,
trademarks, service marks, trademark and service mark registrations and
applications, logos, copyrights (whether or not registered), copyright
registrations and applications, and software and computer programs (other than
“shrink-wrap” licensed software) presently owned, possessed, licensed,
sublicensed or used by Seller and/or CITERCO in the conduct of the Business
(“Intellectual Property”). Set forth in Section 3.14 of the Seller Disclosure
Schedule opposite each item of Intellectual Property listed thereon are, to the
Knowledge of Seller, the names and addresses of the true and correct owners
thereof. Seller and CITERCO have valid and enforceable rights to utilize in the
Business as presently operated the Intellectual Property respectively owned by
or licensed by them from any

 

-31-



--------------------------------------------------------------------------------

other Person, free and clear of any Liens or right of termination, and without
payment to any Person other than payments required pursuant to the terms of
those licenses listed in Section 3.14 of the Seller Disclosure Schedule.

(b) Each of Seller and CITERCO has taken reasonable precautions to protect its
rights in and to the Intellectual Property owned by it including maintaining the
confidentiality of trade secrets, pending patent applications, know-how and
other confidential Intellectual Property.

(c) (i) Nothing has come to the attention of either Seller or CITERCO, without
any independent investigation on the part of either of them, that would lead
either of them to believe that any Person has infringed on the respective
Intellectual Property owned by them or that there has been unlawful use by any
Person of any of the respective Intellectual Property owned by them;
(ii) neither Seller nor CITERCO have, in the ownership or use of the
Intellectual Property, infringed, or unlawfully used the Intellectual Property
and (iii) the Intellectual Property owned by Seller and CITERCO does not
infringe the patents, trade names, trademarks, logos, copyrights or other
proprietary rights of any Person.

Section 3.15 Tax Matters. Except as set forth in Section 3.15 of Seller
Disclosure Schedule:

(a) CITERCO has timely filed, or there have been timely filed on CITERCO’s
behalf, all material returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of Taxes (“Tax Returns”);
and

(b) All Taxes payable with respect to such material CITERCO Tax Returns have
been paid. To the Knowledge of Seller, all such material CITERCO Tax Returns
were correct and complete in all material respects and were prepared in
substantial compliance with all applicable laws and regulations. To the
Knowledge of Seller, no claims have ever been made by an authority in a
jurisdiction where CITERCO does not file Tax Returns that CITERCO is or may be
subject to taxation by that jurisdiction.

(c) Section 3.15 of the Seller Disclosure Schedule lists all material federal,
state, local and foreign Tax Returns filed with respect to CITERCO for the 2004
to 2006 taxable years and indicates those Tax Returns that have been audited,
and indicates those Tax Returns that currently are the subject of audit.

(d) Effective January 1, 2004 and for all taxable years thereafter, CITERCO has
been treated as a disregarded entity within the meaning of Treasury Regulation §
301.7701-3.

(e) There are no Liens, other than Permitted Liens, on any of the Transferred
Assets that arose in connection with any failure (or alleged failure) to pay any
Tax.

Section 3.16 Employee Benefits. Seller has provided all material information
regarding the level of employee benefits currently being provided to its
Employees under the Seller Benefit Plans.

 

-32-



--------------------------------------------------------------------------------

Section 3.17 No Knowledge of Breach. To the Knowledge of Seller, Buyer is not in
breach in any material respect, as of the date hereof, of any of the
representations or warranties of Buyer contained in this Agreement. Except as
set forth in Section 3.17 of the Seller Disclosure Schedule all information and
data that have been or will be made available by Seller or their representatives
or advisors to Buyer (whether prior to or on or after the date hereof) in the
Data Site, is and will be complete and correct in all material respects and does
not and will not, taken as a whole, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements are made.

Section 3.18 Customer and Supplier Relations. Since December 31, 2006, there has
not been any adverse change in the relationships between either Seller or
CITERCO and any of its material suppliers or customers. Since December 31, 2006,
no material customer or supplier of Seller or CITERCO has terminated or reduced
its business with Seller or CITERCO and no oral or written notice of termination
or cancellation or indication of an intention to terminate or cancel any of such
relationships with such customer or suppliers has been given or received.
Section 3.18 of the Seller Disclosure Schedule is a list, together with a brief
description, of all material complaints and disputes with any of Seller’s or
CITERCO’s customers or suppliers since December 31, 2006 or that were made prior
to such date and remain unresolved to the satisfaction of such customer or
supplier. Each Contract entered into by Seller or CITERCO with any of its
customers or suppliers has been entered into in the ordinary course of business
consistent with past practice.

Section 3.19 Books and Records. The minute books of CITERCO contain accurate and
complete records of substantially all meetings held of, and corporate action
taken by, CITERCO’s managers, members and/or other governing authorities.

Section 3.20 Certain Payments. Neither Seller, CITERCO nor any officer, agent or
employee of Seller or CITERCO, nor any other Person associated with or acting
for or on behalf of Seller or CITERCO, has directly or indirectly (a) made,
offered or agreed to offer any contribution, gift, bribe, rebate, payoff,
influence payment, kickback or other payment to any Person, private or public,
regardless of form, whether in money, property or services (i) to obtain
favorable treatment in securing business, (ii) to pay for favorable treatment
for business secured, (iii) to obtain special concessions or for special
concessions already obtained, for or in respect of Seller, CITERCO or any of
their respective Affiliates or (iv) in violation of any Law or (b) established
or maintained any fund or asset that has not been recorded in the Books and
Records of Seller or CITERCO, as applicable.

Section 3.21 Insurance. Seller and CITERCO have each maintained, and as of the
date hereof have in effect, such policies of property, casualty, workers’
compensation, general liability and other insurance, including, without
limitation, group insurance and other life, health, disability or other
insurance for the benefit of employees or their dependents or both as are
required by Law or any Contract to which it is a party and are adequate and
appropriate with respect to the Business. Set forth in Section 3.21 of the
Seller Disclosure Schedule is a complete list, with a summary thereof, of all
insurance policies that Seller and CITERCO maintain with respect to the Business
or their respective properties or employees, which insurance policies are in
full force and effect. During the last three (3) years, there has not been any
material adverse change in the relationship of Seller or CITERCO with its
insurers or in the premiums payable pursuant to its insurance policies.

 

-33-



--------------------------------------------------------------------------------

Section 3.22 Assumed Contracts.

(a) To the Knowledge of Seller, Section 3.22 of the Seller Disclosure Schedule
sets forth all Assumed Contracts.

(b) Each of the Assumed Contracts to which Seller is a party is fully assignable
(effective as of the Effective Time), by Seller to Buyer.

Section 3.23 No Material Adverse Effect. Since December 31, 2006, there has been
no Material Adverse Effect.

Section 3.24 Disclosure. Neither this Agreement, nor any Schedule, Exhibit or
certificate delivered in accordance with the terms hereof or any document or
statement in writing that has been supplied by or on behalf of Seller or CITERCO
in connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits any statement of a material fact
necessary in order to make the statements contained herein or therein not
misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that all of the statements
contained in this Article IV are true and correct as of the Execution Date, and
will be true and correct as of the Closing Date as though made on and as of the
Closing Date.

Section 4.1 Organization and Qualification. Buyer is a limited liability company
duly organized and validly existing and in good standing under Delaware Law.
Buyer has the requisite limited liability company power and authority to carry
on its business as it is now being conducted. Buyer is duly qualified as a
foreign limited liability company and in good standing in each jurisdiction
where the character of its properties owned or held under lease or the nature of
its activities makes such qualification necessary.

Section 4.2 Due Authority. The execution, delivery and performance of this
Agreement and each document, instrument or agreement executed pursuant to this
Agreement by Buyer (the “Buyer Transaction Documents”) and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action, and no other action on the part of Buyer is necessary to
authorize and approve the execution, delivery and performance of this Agreement
or any Buyer Transaction Documents or the consummation of the transactions
contemplated hereby and thereby. Buyer is not subject to any provision of its
organizational documents or any order or decree of any court or governmental
body which would prevent the consummation of the transactions contemplated by
this Agreement or any Buyer Transaction Documents. This Agreement has been, and
each Buyer Transaction Document will be, duly and validly executed by Buyer and,
assuming the due authorization, execution, and delivery of this Agreement and
each applicable Buyer Transaction Document by Seller, this Agreement
constitutes, and each Buyer Transaction Document will constitute, the legal,
valid

 

-34-



--------------------------------------------------------------------------------

and binding obligation of Buyer enforceable in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency or other similar Laws
affecting the enforcement of creditors’ rights generally and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought.

Section 4.3 Conflicts and Approvals. Assuming the accuracy of Seller’s
representations and warranties set forth in Section 3.4, as of the date hereof,
neither the execution and delivery by Buyer of this Agreement nor the
performance by Buyer of its obligations hereunder will, to the Knowledge of
Buyer, (A) violate or breach the terms of or cause a default under (i) any Law
applicable to Buyer, (ii) the organizational documents of Buyer or (iii) any
contract or agreement to which Buyer is a party or by which it or any of its
properties or assets is bound or (B), with the passage of time, the giving of
notice or the taking of any action by a third Person, have any of the effects
set forth in clause (A) of this Section 4.3, except for any matters described in
this Section 4.3 that would not reasonably be expected to have a Buyer Material
Adverse Effect.

Section 4.4 Litigation. There is no Litigation pending or, to the Knowledge of
Buyer, threatened against Buyer except any Litigation that, individually or in
the aggregate, would not reasonably be expected to have a Buyer Material Adverse
Effect.

Section 4.5 No Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer, except any fees and commissions for which will be discharged
by Buyer.

Section 4.6 Availability of Funds. Buyer will at the Closing have sufficient
immediately available funds, in cash, sufficient to pay the Purchase Price, as
it may be adjusted pursuant to this Agreement.

Section 4.7 No Knowledge of Breach. To the Knowledge of Buyer, Seller is not in
breach, as of the date hereof, of any of the representations or warranties of
Seller contained in this Agreement.

ARTICLE V

PRE-CLOSING COVENANTS

Section 5.1 Operation of the Business. Except (i) as set forth on Schedule 5.1,
(ii) as otherwise contemplated by this Agreement or (iii) as otherwise consented
to by Buyer in writing, such consent not to be unreasonably withheld, from the
Execution Date until the Closing, Seller shall (and, where applicable, shall
cause CITERCO to):

(a) afford to Buyer and its agents, advisors and representatives reasonable
access to Seller’s and CITERCO’s properties, personnel, documents and records,
except those documents and records subject to attorney-client privilege or other
confidentiality restrictions, and shall furnish such information about Seller
and CITERCO as Buyer shall reasonably request, all upon reasonable notice to
Seller and in a manner that does not interfere in any material respect with the
normal operations of the Business;

 

-35-



--------------------------------------------------------------------------------

(b) operate the Business in the ordinary course consistent with past practice or
as otherwise provided on Schedule 5.1, including maintenance of Inventory in
amounts consistent with past practice;

(c) keep and preserve the Business and the Transferred Assets in good condition
and repair;

(d) operate the Business in all material respects in accordance with all
applicable Laws currently in effect;

(e) timely file all Tax returns and all reports required to be filed with any
Governmental Authority;

(f) use commercially reasonable efforts to preserve beneficial relationships
with agents, lessors, suppliers, customers, employees and others having business
relationships with Seller or CITERCO;

(g) refrain from making, or committing to make, any bonus, pension, retirement,
welfare or insurance payment or arrangement to or with any such Persons except
those that may have already been accrued, and bonus and insurance payments in
the ordinary course of business and consistent with past practices;

(h) not incur any obligations for borrowed money or purchase money indebtedness,
whether or not evidenced by a note, bond, debenture or similar instrument, nor
enter into any guarantees, which indebtedness is secured by some or all of the
Transferred Assets except indebtedness that will be paid in full at or prior to
the Closing;

(i) not sell, assign, lease, mortgage, pledge, create or assume or permit to
exist any Lien upon, any of Seller’s or CITERCO’s assets, except for Permitted
Liens and sales of Inventory in the ordinary course of business;

(j) except in the ordinary course consistent with past practice, not destroy or
remove any Books and Records;

(k) promptly notify Buyer of any material emergency or other material change in
the Business or any of the Transferred Assets;

(l) not enter into any Contract other than in the ordinary course of business
consistent with past practice or any Contract having a commitment for
expenditure over $50,000;

(m) not amend, modify or terminate any Material Contract or Authorization, or
otherwise waive, release or assign any material rights, Claims or benefits of
Seller under any Material Contract or Authorization or enter into any
derivative, option, hedge or futures contracts, except any derivative, option,
hedge or futures contracts entered into in the ordinary course of business
consistent with past practice;

 

-36-



--------------------------------------------------------------------------------

(n) not make any capital expenditure or other commitment for expenditure over
$50,000 for which Buyer would be responsible;

(o) maintain CITERCO’s organizational documents in their form on the date of
this Agreement;

(p) not adopt any Seller Benefit Plan;

(q) not hire or terminate any Employees except in the ordinary course of
business consistent with past practices, and not enter into any Contract with
any Employee (other than at-will employment arrangements); and

(r) not agree, resolve or commit to do any of the actions prohibited in
Section 5.1 that would, or the effects of which would, survive the Closing.

Section 5.2 Appropriate Action; Consents; Filings. From the Execution Date until
the Closing:

(a) Seller and Buyer shall each use commercially reasonable efforts to (i) take,
or cause to be taken, all actions, and do, or cause to be done, all things that,
in either case, are necessary, proper or advisable under applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement, (ii) obtain from the relevant Governmental Authorities all
Authorizations required to be obtained at or prior to the Closing by Seller or
Buyer in connection with the authorization, execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby,
and (iii) make all necessary filings, including filings under the HSR Act, and
thereafter make any other required submissions, with respect to this Agreement
and the transactions contemplated hereby required under any applicable Law at or
prior to the Closing. Buyer and Seller shall bear the costs and expenses of
their respective filings; provided, however, that Buyer shall pay the filing fee
in connection with any such filings. Seller and Buyer shall cooperate in
connection with the making of all such filings, including by providing copies of
all such documents to the non-filing party and its advisors prior to filing.
Seller and Buyer shall each use commercially reasonable efforts to furnish or
cause to be furnished all information required for any application or other
filing to be made pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement.

(b) Seller and Buyer shall each timely give or cause to be given all notices to
third Persons and use commercially reasonable efforts to obtain all Third-Party
Consents and Authorizations (i) set forth on Schedule 2.4(a) and Schedule
2.4(b), as applicable, or (ii) required under any Assumed Contract in connection
with the consummation of the transactions contemplated hereby.

(c) Seller and Buyer shall each give prompt notice to the other of the receipt
of any written notice or other written communication from (i) any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated hereby, (ii) any Governmental Authority in
connection with the transactions contemplated hereby, (iii) any Governmental
Authority or other Person regarding the initiation or threat of initiation of
any Claims against, relating to, or involving or otherwise affecting Buyer or
Seller

 

-37-



--------------------------------------------------------------------------------

that relate to the consummation of the transactions contemplated hereby, and
(iv) any Person regarding the occurrence or nonoccurrence of any event the
occurrence or nonoccurrence of which would be reasonably likely to (A) cause any
condition to the obligations of the other party to consummate the transactions
contemplated hereby not to be satisfied, (B) cause a breach of the
representations, warranties or covenants of such party under this Agreement, or
(C) delay or impede the ability of either Buyer or Seller, respectively, to
consummate the transactions contemplated by this Agreement or to fulfill their
respective obligations set forth herein. No delivery of any notice pursuant to
clause (iv) of this Section 5.2(c) shall cure any breach of any representation,
warranty or covenant of the party hereto giving such notice contained in this
Agreement.

(d) Buyer and Seller each agree to cooperate and to vigorously contest and
resist any administrative or judicial action, and to seek to have vacated,
lifted, reversed or overturned any order (whether temporary, preliminary or
permanent) of any court or other Governmental Authority that restricts, prevents
or prohibits the consummation of the transactions contemplated by this
Agreement, including the vigorous pursuit of all available avenues of
administrative and judicial appeal. Buyer shall not be obligated to agree or
consent to any material conditions upon its ability to acquire, own or operate
the Transferred Assets or to agree to dispose of, hold separate or take any
other action with respect to any material portion of the Transferred Assets.

Section 5.3 Breach Notice. Between the date of this Agreement and the Closing
Date, Seller and Buyer shall each promptly notify (the “Breach Notice”) the
other party in writing if it obtains knowledge of any fact or condition that
causes or constitutes a breach of any of its representations and warranties as
of the date of this Agreement, or if it obtains knowledge of the occurrence
after the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of any of
its representations or warranties had such representation or warranty been made
as of the time of occurrence or discovery of such fact or condition, such Breach
Notice to be given within three (3) Business Days of such discovery or on the
day prior to the Closing Date, whichever is earlier. The Breach Notice shall
contain reasonable details regarding the alleged breach and the notifying
party’s good faith estimate of the potential Losses associated with such breach.

Section 5.4 Title Matters Related to the Real Property.

(a) Buyer may obtain for its own benefit one or more standard commitments for
title insurance covering the Real Property (collectively, the “Title
Commitment”) and effective as of a date which is on or prior to the Closing
Date. The Title Commitment shall be issued by Fidelity National Title Insurance
Company – National Title Services, 1900 West Loop South, Suite 650, Houston,
Texas, 77027 (the “Title Company”). Buyer in its sole discretion may obtain any
such extended coverage or endorsements from the Title Company covering the Real
Property as it desires, the expense for same being solely Buyer’s, provided that
Seller shall reasonably cooperate with same. If Buyer elects to purchase a title
insurance policy pursuant to the Title Commitment, Buyer shall be responsible
for paying the premium therefor. Seller agrees to deliver to Buyer within
fifteen (15) Business Days after the date of this Agreement, copies of all prior
title reports and commitments and title insurance policies, surveys, plats and
site plans of the Real Property, in Seller’s or any of its Affiliates’
possession or control (the “Exception Documents”). Buyer may obtain, at its
cost, current new or recertified surveys of the Real Property (collectively, the
“Survey”), and Seller will reasonably cooperate with same.

 

-38-



--------------------------------------------------------------------------------

(b) Buyer shall have ten (10) Business Days after its receipt of the last of the
Title Commitment, the Survey or the Exception Documents to object to any issue
disclosed therein or otherwise discovered by Buyer, relating to title to the
Real Property (an “Objection”), except that Buyer may not object to any
Permitted Liens. Buyer shall make any Objection by delivering to Seller written
notice of such Objection. Seller shall have the option to (i) cure the Title
Objections, in which case Seller will provide Buyer with notice of its intention
to cure the same seven (7) Business Days of receipt of notice of Buyer’s Title
Objections. Seller will thereafter have an opportunity, at its expense, to
remove or cure such Title Objections within sixty (60) days following receipt of
written notice from Buyer identifying the Title Objections (the “Title Cure
Period”), or (ii) reimburse Buyer for any increase in title insurance premiums
caused by Seller’s failure to cure the Title Objections to the extent that the
Title Company agrees to insure over such Title Objections if such additional
premiums are paid; it being understood that Buyer shall consult with the Title
Company prior to the commencement of the Title Cure Period and promptly notify
Seller if the Title Company has refused to insure over any Title Objection and,
if the Title Company has agreed to insure over such Title Objections, the amount
of the premium associated therewith. If Seller declines to or cannot cure all
Title Objections within the Title Cure Period, or address uncured Title
Objections pursuant to clause (ii) immediately above, then Buyer may elect to
terminate this Agreement by written notice to Seller, with neither party having
any further obligations to the other hereunder, except as provided in
Section 9.2; provided that Buyer’s termination right in this regard shall not
accrue unless and until the aggregate estimated amount of Losses associated with
any and all uncured Title Objections exceeds $10,000,000. If Buyer does not
exercise its termination right under this Section 5.4, or if such termination
right does not accrue, then Buyer will be deemed to have waived any uncured
Title Objections and shall proceed with Closing, subject to ARTICLE VIII.

Section 5.5 Right of Entry. Promptly following the Execution Date and until the
Closing Date (or the earlier termination of this Agreement), upon Buyer’s
reasonable request, Seller shall permit representatives, consultants or other
Persons acting by or on behalf of Buyer (“Diligence Representatives”):

(a) to have reasonable access (at reasonable times, upon reasonable advance
notice and in a manner so as not to interfere unduly with the business
operations of Seller or CITGO) to Seller, CITGO and their respective agents and
employees, and to the premises of the Business and the CITGO Records, and to
CITGO IT systems personnel in order to commence the IT migration process,
insofar as such access would not (i) violate any legal constraints or any legal
obligation, (ii) waive any attorney/client, work product or like privilege,
(iii) disclose information about the activities of Seller or CITGO that is
unrelated to the operation of the Transferred Assets or (iii) disclose
information regarding Seller’s and CITGO’s auction process regarding the
Transferred Assets; and

(b) subject to any required consent of any third Person and upon reasonable
advance notice to Seller, to conduct at reasonable times, in the presence of
representatives of Seller, reasonable inspections of the Transferred Assets;
provided, however, that neither Buyer nor its Due Diligence Representatives
shall be permitted to conduct any environmental testing or sampling without
prior written consent of Seller.

 

-39-



--------------------------------------------------------------------------------

Buyer hereby acknowledges that any access to the Transferred Assets utilized by
Buyer or any Diligence Representative shall be at the sole risk, cost and
expense of Buyer. Buyer shall comply with, and shall ensure that each Diligence
Representative complies with, all safety and similar requirements customarily
imposed by Seller on its properties; provided, that Seller has provided to Buyer
a description of such safety and other requirements. Before and after the
Closing, Buyer shall assume and indemnify, defend and hold harmless the Seller
Indemnitees from and against any and all Claims for personal injury, death or
property damage arising out of Buyer’s or any Diligence Representative’s entry
upon or access to the Transferred Assets and all Losses incurred by the Seller
Indemnitees with respect to each such Claim, IN EACH CASE REGARDLESS OF THE
NEGLIGENCE OR OTHER FAULT (OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE SELLER INDEMNITEES OR ANY EMPLOYEE OF ANY SUCH PERSON) OF THE SELLER
INDEMNITEES OR ANY EMPLOYEE OF ANY SUCH PERSON.

Section 5.6 Condition of Transferred Assets. In consummating the purchase and
the sale of the Transferred Assets contemplated hereunder, Buyer acknowledges
that it will become the owner of the Transferred Assets and Buyer accepts the
Transferred Assets in their AS-IS, WHERE-IS CONDITION WITH ALL FAULTS, WITHOUT
ANY EXPRESS OR IMPLIED COVENANT, WARRANTY AS TO TITLE, CONDITION (INCLUDING ANY
ENVIRONMENTAL CONDITION), MERCHANTABILITY, PERFORMANCE, FITNESS (BOTH GENERALLY
AND FOR ANY PARTICULAR PURPOSE) OR OTHERWISE (WHICH WARRANTIES SELLER HEREBY
EXPRESSLY DISCLAIMS), OR RECOURSE, OTHER THAN AS EXPRESSLY SET FORTH HEREIN.

Section 5.7 Independent Investigation. Buyer acknowledges and affirms that
(i) it has had full access to the extent it deems useful or necessary to all
information and materials made available by Seller and its representatives
during the course of Buyer’s due diligence investigation of Seller, and (ii) it
has had access to the personnel, officers, professional advisors, operations and
records of Seller. As of the Closing, Buyer will have completed its independent
investigation, verification, analysis, review and evaluation of this Agreement,
the Other Agreements, the Transferred Assets and Seller, as Buyer has deemed
necessary or appropriate. EXCEPT FOR THE REPRESENTATIONS EXPRESSLY MADE BY
SELLER HEREIN , IN Article III, OR IN ANY CERTIFICATE, AGREEMENT OR INSTRUMENT
TO BE DELIVERED PURSUANT HERETO, BUYER ACKNOWLEDGES AND AGREES THAT (a) THERE
ARE NO REPRESENTATIONS, WARRANTIES, STATEMENTS, ASSURANCES OR GUARANTEES MADE BY
SELLER, EXPRESS OR IMPLIED, AS TO (i) THE TRANSFERRED ASSETS, OR (ii) THE
OBLIGATIONS, BUSINESS, RESULTS OF OPERATIONS, CONDITION (FINANCIAL,
ENVIRONMENTAL OR OTHERWISE) OR PROSPECTS RELATING TO THE BUSINESS, AND THAT IN
MAKING ITS DECISION TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE PURCHASE
OF THE TRANSFERRED ASSETS AND THE ASSUMPTION OF THE ASSUMED OBLIGATIONS, BUYER
HAS RELIED AND WILL RELY SOLELY UPON ITS OWN INDEPENDENT INVESTIGATION,
VERIFICATION, ANALYSIS AND EVALUATION; (b) SELLER DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION,

 

-40-



--------------------------------------------------------------------------------

WARRANTY, STATEMENT OR INFORMATION ORALLY OR IN WRITING MADE OR COMMUNICATED TO
BUYER INCLUDING ANY OPINION, INFORMATION OR ADVICE WHICH MAY HAVE BEEN PROVIDED
TO BUYER BY SELLER OR ANY OF ITS AFFILIATES (INCLUDING ANY BACKCAST DATA OR
MODELS PROVIDED BY SELLER, WHICH HAVE BEEN PROVIDED FOR ILLUSTRATION PURPOSES
ONLY, ANY OTHER INFORMATION PROVIDED IN THE CONFIDENTIAL INFORMATION MEMORANDUM
DATED WINTER 2007, AS SUPPLEMENTED TO THE DATE OF THIS AGREEMENT, ANY
CORRESPONDENCE FROM SELLER OR ANY OF ITS AFFILIATES OR FROM UBS SECURITIES LLC
AS SELLER’S ADVISOR, ANY PRESENTATION BY THE MANAGEMENT OF SELLER OR ANY OF ITS
AFFILIATES AND ANY INFORMATION, DOCUMENT OR MATERIAL PROVIDED OR MADE AVAILABLE
TO BUYER, OR STATEMENTS MADE TO BUYER DURING SITE OR OFFICE VISITS, IN ANY
DATAROOMS OR MANAGEMENT PRESENTATIONS); (c) NEITHER SELLER NOR ANY OF ITS
AFFILIATES HAVE MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS (BOTH GENERALLY AND FOR
A PARTICULAR PURPOSE), OR CONFORMITY TO MODELS OR SAMPLES AND ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, RELATING TO THE
TRANSFERRED ASSETS OR THE BUSINESS; AND (d) SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE USE OR CONDITION (INCLUDING ENVIRONMENTAL USE OR
CONDITION), THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT, ON OR UNDER ANY
PORTION OF THE TRANSFERRED ASSETS, COMPLIANCE WITH APPLICABLE LAWS AND
AUTHORIZATIONS.

Section 5.8 Supplement to Seller Disclosure Schedule. Seller may, from time to
time prior to the Closing, and as promptly as reasonably practicable after its
obtaining Knowledge thereof (but not later than three (3) days prior to the
Closing except for matters that arise within three (3) days prior to the
Closing), by written notice to Buyer, supplement or amend the Seller Disclosure
Schedule to correct any matter that would constitute a breach of any
representation or warranty of Seller in ARTICLE III, but only to the extent the
necessity of such correction comes to the Knowledge of Seller after the date of
this Agreement. For purposes of determining whether Buyer’s conditions set forth
in Section 8.3(a) have been fulfilled, the Seller Disclosure Schedule shall be
deemed to include only that information contained therein on the Execution Date
and shall be deemed to exclude all information contained in any supplement or
amendment thereto, but if the Closing shall occur, then any matters disclosed to
Buyer pursuant to any such supplement or amendment after the Execution Date and
prior to the Closing shall be deemed to be subject to ARTICLE X.

Section 5.9 NSR Consent Decree.

(a) Buyer hereby acknowledges receipt of written notice of, and a copy of, the
NSR Consent Decree.

(b) No later than thirty (30) days prior to Closing, Seller shall provide
written notices of the transaction contemplated by this Agreement to the United
States, the State of New Jersey, and the State of Georgia as required by
Paragraph 6 of the NSR Consent Decree.

 

-41-



--------------------------------------------------------------------------------

(c) Buyer shall assume those responsibilities of the NSR Consent Decree that are
required after the Effective Time that concern the Paulsboro Refinery or the
Savannah Refinery, including, without limitation, installation of the qualifying
NOx controls as required by Paragraph 54 of such decree. Prior to Closing,
Seller and Buyer each shall cooperate and work together to reach agreement on a
motion to the Court having jurisdiction over the NSR Consent Decree to modify
the NSR Consent Decree (the “NSR CD Modification”) as contemplated under
Paragraph 7 of such decree and seek approval of such modification by such Court.
The NSR CD Modification shall be in substantially the form provided in Exhibit
K.

(d) If the parties hereto fail to receive the requested NSR CD Modification from
the Court, then Buyer shall perform on Seller’s behalf Seller’s NSR Consent
Decree obligations as such obligations concern the Paulsboro Refinery or the
Savannah Refinery. If Buyer fails to perform hereunder, Seller shall have the
right, upon written notice to Buyer, to undertake such actions as it deems
necessary or appropriate to remedy Buyer’s failure to perform and Buyer shall
reimburse Seller for all Seller’s reasonable costs and expenses in undertaking
such remedy.

Section 5.10 ISRA.

(a) Seller shall comply with all obligations imposed by ISRA prior to Closing.
Such obligations shall include, without limitation, preparation and submission,
within the timeframes established by ISRA and the regulations promulgated
pursuant to ISRA, any and all filings required by the NJDEP to allow the
transaction to proceed under ISRA, including a General Information Notice as
defined in ISRA but excluding the ISRA-related documents to be prepared and
submitted to NJDEP by Buyer pursuant to Section 5.10(b). Seller shall provide
Buyer drafts of such documents three (3) Business Days prior to submitting such
documents to NJDEP. Seller and Buyer shall each work together to reach agreement
on such documents prior to submittal of such documents to NJDEP by Seller.

(b) Notwithstanding the provisions of Section 5.10(a) above, Buyer shall make
timely application for a Remediation Agreement, or if there is an existing
Remediation Agreement applicable to the Paulsboro Refinery, an Amendment to that
Remediation Agreement designating Buyer as the responsible party under the
Remediation Agreement and which, once executed, allows the parties hereto to
complete the transactions contemplated by this Agreement pursuant to the
requirements of ISRA. Buyer shall provide Seller drafts of such documents
ten (10) days prior to submitting such documents to NJDEP and Seller and Buyer
shall each work together to reach agreement on such documents prior to submittal
of such documents to NJDEP by Buyer. Buyer shall submit the Remediation
Agreement to NJDEP for approval at least fifteen (15) Business Days prior to the
Closing. Except for Buyer’s costs to prepare and submit such documents to the
NJDEP, Buyer’s costs and expenses that relate to the Remediation Agreement or
any remediation activity conducted pursuant to ISRA and this Agreement shall be
considered costs and expenses for conditions that existed at the Transferred
Assets prior to the Effective Time and shall apply to Buyer’s rights of
indemnification pursuant to Section 10.2(b).

(c) Buyer shall be responsible for and shall establish and maintain a
Remediation Funding Source as NJDEP may require in accordance with N.J.A.C.
7:26C-7.

 

-42-



--------------------------------------------------------------------------------

(d) Seller shall assist and fully cooperate with, in a prompt and timely manner,
Buyer’s reasonable requests in connection with satisfying the terms of any such
Remediation Agreement and performing any obligations under or complying with all
other directives, orders or requirements of ISRA relating to the Transferred
Assets.

(e) As the designated responsible party in the Remediation Agreement, Buyer
shall perform all necessary work in order to satisfy the terms of the
Remediation Agreement. If NJDEP fails to designate Buyer as the responsible
party in the Remediation Agreement and Seller remains the person responsible for
ISRA compliance, Buyer shall assume all of Seller’s obligations and
responsibilities as if designated the responsible party in the Remediation
Agreement. Buyer shall cooperate fully with Seller regarding Seller’s
performance of said ISRA obligations Upon request, Buyer shall supply Seller
with copies of all reports or other documentation related to the Remediation
Agreement or other environmental obligations of Seller related to ISRA. If Buyer
fails to perform hereunder, Seller shall have the right, upon written notice to
Buyer, to undertake such actions that are necessary or appropriate to comply
with ISRA and Buyer shall reimburse Seller for all Seller’s costs and expenses
in undertaking such remedy, including, without limitation, Seller’s costs and
expenses associated with Buyer’s failure to promptly fulfill its obligations
under this Section 5.10 including Buyer’s obligations to comply with all ISRA
requirements related thereto. If related to this Section 5.10 ISRA and Buyer’s
failure to perform hereunder, Seller’s costs shall include, without limitation,
any fines and penalties imposed by Governmental Authority on Seller and Seller’s
attorney and consultant costs to defend against allegations of such
non-compliance.

Section 5.11 Exclusivity. From and after the Execution Date through and
including the earlier to occur of (a) a termination of this Agreement and
(b) the Effective Time, Seller shall (a) terminate all discussions and
negotiations with others regarding a sale or other transaction involving any of
the Transferred Assets, the equity interests (whether newly issued or currently
outstanding) of Seller or CITERCO, any merger, business combination or
recapitalization involving Seller or CITERCO, the liquidation, dissolution or
reorganization of Seller or CITERCO, or any similar transaction (each, a
“Possible Alternative”); and (b) Seller shall not, directly or indirectly, nor
shall it authorize any of its Affiliates, officers, directors or employees, or
any investment banker, financial advisor, attorney, accountant or other
representative retained by it, and shall advise each of such persons not, (i) to
solicit, initiate, encourage (including by way of furnishing information or
assistance), conduct discussions regarding or engage in negotiations regarding
or take any other action to facilitate, the making of any proposal which
constitutes or may reasonably be expected to lead to a Possible Alternative,
(ii) to enter into an agreement (including any confidentiality agreement, letter
of intent or similar document) with any person, other than Buyer, providing for
or relating to a Possible Alternative or (iii) to make or authorize any
statement, recommendation or solicitation in support of any Possible Alternative
by any Person, other than by Buyer. If any such inquiries or proposals are
received by, any such information is requested from, or any such negotiations or
discussions are sought to be initiated or continued with, Seller or any of its
representatives, then Seller shall promptly notify Buyer of the nature and terms
of any of the foregoing and the identity of the parties involved.

 

-43-



--------------------------------------------------------------------------------

ARTICLE VI

EMPLOYEE MATTERS

Section 6.1 Employees.

(a) Schedule 6.1 contains a list of all employees of Seller (collectively, the
“Employees”), including employees who are receiving disability benefits or are
on family, medical, administrative, military, or any other type of leave that
entitles the employee to reinstatement upon completion of the leave under the
applicable leave policies of Seller (collectively, “Leave”), and each such
Employee’s date of hire, position, base salary or wages, and status as active or
on Leave. For each Employee on Leave, Schedule 6.1 specifies the type or reason
for the Leave and the date such Employee is expected to return to work. Schedule
6.1 sets forth both Employees represented by the United Steelworkers of America,
Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service
Workers International Union, United Steel Workers Local 2-911 and United Steel
Workers Local 3-673 (collectively, the “Union,” and the Employee membership of
the Union, “Union Employees”) and Employees not represented by the Union
(“Non-Union Employees”). Seller shall provide Buyer with an updated Schedule 6.1
as necessary at any time prior to Closing to reflect any and all employment
changes.

(b) Nothing herein shall be deemed to prevent or preclude Seller, with Buyer’s
prior written consent, from granting salary, bonus, or benefit increases in
accordance with its normal business practices prior to the Effective Time.

Section 6.2 Employment Offers. Prior to the Effective Time, Buyer or its
Affiliate shall offer employment, effective as of the Employee Transfer Time, to
substantially all of those Non-Union Employees and Union Employees set forth on
Schedule 6.2(a) with salaries and benefits that are substantially the same as
those enjoyed by current Buyer employees with similar duties and
responsibilities. Also prior to the Effective Time, Buyer or its Affiliate may
interview the Employees set forth on Schedule 6.2(b) for the purpose of
determining whether, in Buyer’s sole discretion, Buyer or its Affiliate desires
to offer employment to such Employees. Buyer shall have no obligation to offer
employment to any Employee set forth on Schedule 6.2(a) or Schedule 6.2(b) that
is on Leave at the Effective Time, other than as required by Law. The
consummation of any offer shall be subject to compliance with Buyer’s applicable
policies, procedures and requirements relating to drug testing and criminal
background checks. All Employees who accept employment with and become employees
of Buyer as of the Employee Transfer Time pursuant to the offers described in
this Section 6.2 are referred to herein as “Transferred Employees.” Transferred
Employees who are Union Employees are also referred to herein as “Union
Transferred Employees,” and Transferred Employees who are Non-Union Employees
are referred to herein as “Non-Union Transferred Employees.” Nothing in this
Agreement shall affect Buyer’s right to change the terms of employment or
terminate the employment of any Transferred Employee on or after the date he or
she becomes Buyer’s employee, with or without cause. Buyer will give each
Non-Union Employee and each Union Employee no less than seven (7) days in which
to accept or reject Buyer’s employment offer.

Section 6.3 Transfer Time. All Transferred Employees shall become employees of
Buyer as of the time (the “Employee Transfer Time”) that is the later of
(x) 12:01 a.m. on

 

-44-



--------------------------------------------------------------------------------

March 31, 2008, and (y) the Effective Time, and except as otherwise provided
herein, at such time, Buyer shall assume and be responsible for payment of all
salaries and benefits, and all other costs and liabilities, relating to the
period from and after the Employee Transfer Time relating to the Transferred
Employees, except that with regard to an Employee on Leave to whom Buyer makes
an employment offer, such obligations shall not attach unless and until the
Employee on Leave commences employment with Buyer.

Section 6.4 Level of Employee Benefits Provided by Buyer.

(a) From and after the Employee Transfer Time until December 31, 2008, Buyer
shall provide to all Transferred Employees employee benefits that are
substantially similar to the employee benefits Buyer provides to its similarly
situated employees.

(b) Transferred Employees shall be credited with all years of service for which
each such Employee was credited before the Employee Transfer Time under all
Buyer Plans applicable to such Employee, but in no event shall Buyer have any
obligation to recognize such years of service for benefit accrual in any Buyer
Plans.

(c) A Transferred Employee’s unused vacation and short-term leave entitlement
immediately prior to the Employee Transfer Time under the vacation or short term
leave policy applicable to such Transferred Employee immediately prior to the
Employee Transfer Time shall be recognized by Buyer following the Employee
Transfer Time. At the Employee Transfer Time, Seller shall pay to Buyer an
amount in cash equal to the aggregate amount, determined in accordance with
GAAP, of the Transferred Employees’ unused vacation and short-term leave
entitlement immediately prior to the Employee Transfer Time (after giving effect
to the Assumed Vacation).

Section 6.5 Buyer’s Adoption of the Collective Bargaining Agreements. Buyer will
recognize the Union as the exclusive representative of the Union Transferred
Employees and will adopt the CBAs provided, however, that Buyer will not adopt
the provisions of the CBAs as they relate to employee benefits including health
and welfare, sickness and disability, and pension benefits. Pursuant to Article
XXVI of the Paulsboro CBA listed in Schedule 1.1(b), Seller acknowledges its
obligation to and shall, upon the Closing Date, satisfy or otherwise settle its
obligations required by Article XXVI of the Paulsboro CBA.

Section 6.6 WARN Act.

(a) Seller shall be solely responsible for and subject to any and all
liabilities in connection with the performance and discharge of all obligations
or requirements under the WARN Act and under applicable state and local Laws and
regulations that may arise on or prior to the Closing Date.

(b) Buyer shall not engage within sixty (60) days following the Closing Date in
a “plant closing” or “mass layoff” as such terms are defined in the WARN Act.
Buyer shall pay all severance payments, damages for wrongful dismissal and
related costs with respect to the termination of any Transferred Employee after
the Effective Time, including any severance payments under Buyer Plans regarding
severance.

 

-45-



--------------------------------------------------------------------------------

Section 6.7 No Employee Rights. Nothing contained herein shall (i) confer upon
any former, current or future employee of Seller or Buyer or any legal
representative or beneficiary thereof any rights or remedies, including any
right to employment or continued employment of any nature, for any specified
period, or (ii) cause the at-will employment status of any former, present or
future employee of Buyer or Seller to be other than terminable at will.

ARTICLE VII

POST-CLOSING COVENANTS

Section 7.1 Insurance. Buyer acknowledges and agrees that as of and after the
Effective Time, Buyer shall be responsible for all insurance coverage for the
Transferred Assets and the Business, and that Seller shall not be responsible
for providing insurance coverage for the Transferred Assets or the Business, and
that all such coverage, including coverage under any owner controlled insurance
programs, shall be canceled at the Closing. As of the Effective Time and
thereafter, Buyer shall obtain and maintain workers compensation insurance,
commercial general liability insurance and excess umbrella insurance with such
limits and endorsements sufficient to satisfy Buyer’s Obligations to supply
insurance for any contractor as part of the owner controlled insurance programs
contained in those third party vendor Contracts assumed by Buyer containing such
a program.

Section 7.2 Further Assurances. Seller and Buyer each agree that from time to
time after the Effective Time they will execute and deliver, and will cause
their respective Affiliates to execute and deliver, such further instruments,
and take, and cause their respective Affiliates to take, such other actions as
may be reasonably necessary to carry out the purposes and intents of this
Agreement and the Other Agreements.

Section 7.3 Use of Name. Buyer acknowledges and agrees that after the Closing it
shall use neither Seller nor CITGO’s name nor any similar name in the conduct of
its business, and, within sixty (60) days after the Closing Date, Buyer shall
remove, obliterate, cover or replace, Seller’s name from the Transferred Assets,
including removing any signage with Seller’s name or logo from the Transferred
Assets.

Section 7.4 Prorations, Deposits and Taxes. Taxes and other charges with respect
to the transactions contemplated by this Agreement shall be paid or prorated by
the parties as follows:

(a) Except as expressly set forth in this Agreement, all income and expenses
attributable to the Transferred Assets for the period before the Effective Time
are for the account of Seller, and all income and expenses attributable to the
Transferred Assets thereafter are for the account of Buyer.

(b) Seller and Buyer agree that all state and local sales and use Taxes or other
similar Taxes relating to the sale and conveyance of the Transferred Assets
shall be the liability of Buyer, and shall be borne by Buyer. At Closing, Seller
shall collect from Buyer any state and local sales and use Taxes. Seller shall
remit such Taxes directly to the appropriate Governmental Authorities.

 

-46-



--------------------------------------------------------------------------------

(c) Prior to Closing, Buyer shall provide Seller with an appropriate exemption
certificate to establish the right to any exemption from state and local sales
and use Taxes and for any exemptions from any other applicable state Tax. Buyer
shall thereafter provide Seller with any additional exemption certificates and
other documentation as may be required by the Governmental Authorities for such
purpose. Seller shall reasonably cooperate with Buyer, including providing Buyer
with such data as Buyer may reasonably request in order to support all
applicable sales Tax exemptions, subject to the Confidentiality Agreement.

(d) If any state and local sales and use Taxes or other similar Taxes relating
to the sale and conveyance of the Transferred Assets, are subsequently assessed
by any Governmental Authority, and as a result of such subsequent assessment
Seller is assessed additional Taxes, then Buyer shall reimburse Seller, or its
assignees, for such assessed Taxes, including interest and penalty.

(e) All real or personal property transfer Taxes or other similar Taxes shall be
borne by and paid directly to the Governmental Authorities by Buyer.

(f) All real property, personal property, ad valorem and other similar Taxes,
including payments in-lieu-of property Taxes, as well as all rents, utilities,
maintenance charges and similar expenses, assessed on or associated with the
Business or any of the Transferred Assets in the Tax period in which the Closing
date occurs, shall be prorated between Buyer and Seller as of the Effective
Time. After the Closing, the party receiving each property Tax or other such
bill or notice applicable to the Transferred Assets for the period before or
after the Closing Date occurred shall promptly notify the other party and shall
pay each such bill prior to the last day the same may be paid without penalty or
interest. The party responsible or liable under this Agreement with respect to
such amount shall promptly on receipt of a written request (accompanied by
appropriate supporting documentation) reimburse the responsible party’s share of
such amount so paid as provided under this Agreement. Seller and Buyer shall
reasonably cooperate with each other after Closing with respect to any property
Tax assessment or valuation (or protest in connection therewith) by any
Governmental Authority with respect to the Tax periods in which the Closing Date
occurs. If either party receives a refund of any property Taxes for which the
other is liable or responsible under this Agreement including any final
judgments in the Paulsboro Property Tax Dispute, the party receiving such
refund, whether received in cash, or as a credit against another state and/or
local Tax, shall, within thirty (30) days after the receipt of such refund,
remit it to the party who is liable. Furthermore, Buyer and Seller agree that
should a refund be due to Seller for overpaid Taxes from the Paulsboro Property
Tax Dispute, and should either municipal entity (i.e., the Township of West
Deptford and/or the Borough of Paulsboro) apply a portion of that refund to
Taxes unpaid by Buyer, then Buyer agrees that it will pay to Seller the amount
so credited by the municipal entity for the benefit of Buyer within thirty
(30) days after being notified of such credit.

(g) Except as provided otherwise in this Agreement: (A) for any Tax period or
portion of any Tax period on or prior to the Closing Date, Seller shall be
responsible for timely filing of all income, excise, franchise, privilege,
sales, use and similar Tax returns required by applicable Law to be filed, and
payment of all Taxes levied or imposed, in connection with the Transferred
Assets, the Business, or employees and independent contractors engaged in
operating or maintaining the Transferred Assets or marketing products produced
by the

 

-47-



--------------------------------------------------------------------------------

Transferred Assets; (B) for any Tax period or portion of any Tax period after
the Closing Date, Buyer shall be responsible for the timely filing of all
income, excise, franchise, privilege, sales, use and similar Tax returns
required by applicable Law to be filed, and payment (subject to the provisions
of Section 7.4(f)) of all such Taxes levied or imposed, in connection with the
Transferred Assets, the Business, or employees and independent contractors
engaged in operating or maintaining the Transferred Assets or marketing the
products produced by the Transferred Assets; and (C) control of any legal or
administrative proceedings concerning any such Taxes with respect to the
Transferred Assets, and entitlement to any refunds or awards concerning any such
Taxes with respect to the Transferred Assets, shall rest with the party
responsible for payment therefor under this Section 7.4(g). If, however, any
Claim for property Taxes is asserted against the Transferred Assets or the
Business for any Tax period or Tax periods prior to the Closing Date, Seller
shall not have the right to agree to a settlement or compromise that would
materially prejudice Buyer. Buyer shall also be afforded a reasonable
opportunity (but not a duty) to participate in the defense of any such Claim for
property Taxes at its own expense. However, with respect to the conduct of the
Paulsboro Property Tax Dispute, Seller shall have the right to agree to a
settlement or compromise in its sole discretion and Buyer shall not participate
in the conduct of such dispute provided that such settlement or compromise does
not materially prejudice Buyer; provided, however, that changes in property tax
rates as a result of any such settlement or compromise shall not be deemed to
materially prejudice Buyer so long as such changes apply generally to properties
in the relevant taxing jurisdiction, and provided, further, that changes in the
appraised value of the Transferred Assets as a result of the transactions
contemplated by this Agreement shall not be deemed to materially prejudice
Buyer.

(h) In the event of a Tax audit or an examination of Seller or Buyer involving
the Transferred Assets, CITERCO or the Business for any Tax period prior to the
Closing Date, Buyer and Seller shall cooperate with each other in connection
with such Tax audit or examination. Seller shall promptly reimburse Buyer for
all reasonable out-of-pocket costs and expenses (other than compensation to
employees) incurred in connection with such cooperation.

Section 7.5 Third-Party Consents or Authorizations Not Obtained as of Closing.
Subject to and without limiting the provisions of Section 8.3(g), this Agreement
shall not constitute an agreement to assign or assume any Contract or
Authorization if an attempted assignment thereof, without a required Third-Party
Consent or Authorization that has not been obtained as of the Closing, would
constitute a breach or other contravention of the rights of such third party,
would be ineffective with respect to any party to an agreement concerning such
Contract or Authorization, or would violate or otherwise is not permitted by
applicable Law. If any transfer or assignment by Seller to, or any assumption by
Buyer of, any interest in, or Assumed Obligations under, any Contract or
Authorization requires any Third-Party Consent or Authorization, then no such
assignment or assumption shall be made without such Third-Party Consent or
Authorization being obtained. Notwithstanding the foregoing, upon the receipt of
any such Third-Party Consent or Authorization after the Effective Time, any such
Contract or Authorization shall be assigned to Buyer and Buyer shall assume same
as and to the extent provided herein.

(a) If any such Third-Party Consent or Authorization is not obtained prior to
the Closing Date, then: (i) after Closing, Seller and Buyer shall cooperate to
procure the transfer of any Contracts or Authorizations not transferred to Buyer
at Closing (including cooperating in

 

-48-



--------------------------------------------------------------------------------

obtaining required Third-Party Consents or Authorizations and sharing equally
the economic cost required to obtain the pertinent consent, provided that to the
extent any costs or obligations required by third parties to obtain any such
Third Party Consents or Authorizations are attributable to the acts or omissions
of Seller or any of its Affiliates prior to the Closing (other than as a result
of the act of soliciting such Third Party Consent or Authorization), Seller
shall solely pay or satisfy such costs or obligations, as the case may be)),
(ii) Seller and Buyer shall cooperate (each at its own expense) in any lawful
and reasonable arrangement reasonably proposed by Buyer or Seller under which
Buyer shall obtain to the extent practicable the economic Claims, rights and
benefits under the Contract or Authorization with respect to which the
Third-Party Consent or Authorization has not been obtained in accordance with
this Agreement, and (iii) Seller shall indemnify Buyer to the extent Buyer is
unable to conduct the Business in all material respects in the manner in which
it was conducted immediately prior to the Closing Date.

Section 7.6 Collection of Amounts Owed to a Party. Except as otherwise provided
in Article II, it is the intention of the parties that, as between the parties,
Seller shall be entitled to all income attributable to the Business conducted
prior to the Effective Time and Buyer shall be entitled to all income
attributable to the Business conducted on and after the Effective Time. Except
as otherwise provided in Article II, each party shall pay to the other party,
promptly after receipt thereof, any amount received by said party from any third
party with respect to (i) rentals, fees or other revenues relating to the
Business and attributable to the ownership period of the other party; and
(ii) products delivered, services performed or other obligations performed by
the other party and attributable to the ownership period of such other party.

Section 7.7 Access; Records. From and after the Effective Time, both Buyer and
Seller will afford to the other party and its authorized representatives
reasonable access during normal business hours to any financial books, records
or accounts related to the Transferred Assets in the possession of such party,
and, if requested, will furnish to such other party such additional information
and cooperate with such other party in such other respects, including the making
of employees available to such other party at such other party’s expense as
witnesses or deponents, as such other party may reasonably request for
(a) financial reporting, (b) tax or similar purposes, (c) purposes of
investigating Claims or conducting Litigation, (d) in the case of Buyer, in
connection with any Assumed Obligation, or (e) in the case of Seller, in
connection with the Retained Obligations; it being understood that this
Section 7.7 shall not apply to information that is subject to attorney-client
privilege except to the extent reasonably necessary to allow Buyer to defend any
Assumed Obligation. Buyer and Seller shall not destroy or dispose of any such
books, records and accounts related to the Transferred Assets for a period of at
least seven years, or such longer period as may be required by Law, after the
Closing Date without first offering to surrender to the other party such books,
records and accounts which such party may intend to destroy or dispose of.

Section 7.8 Foreign Trade Subzones. With respect to any foreign trade subzone
agreements to which the Transferred Assets are subject, Seller shall reasonably
cooperate with Buyer in obtaining either the assignment of such agreements from
Seller to Buyer or a new replacement agreement. Each party shall keep the other
reasonably informed of the status of such assignments or applications for new
agreements.

 

-49-



--------------------------------------------------------------------------------

Section 7.9 Savannah Project. Seller agrees to complete, at Seller’s expense,
the Savannah Project as has been previously described to Buyer in a timely
manner and in accordance with good industry practice. Buyer shall provide
Seller, its employees, contractors, and representatives with such access to the
Savannah Refinery as Seller may request in order to complete the Savannah
Project. Seller hereby acknowledges that any access to the Savannah Refinery
utilized by Seller or any of its representatives, contractors, subcontractors or
other Persons acting on Seller’s behalf shall be at the sole risk, cost and
expense of Seller. Seller shall comply with, and shall ensure that each such
representative, contractor, subcontractor or other Person complies with, all
safety and similar requirements customarily imposed by Buyer on its properties;
provided, that Buyer has provided to Seller a description of such safety and
other requirements. Seller shall assume and indemnify, defend and hold harmless
the Buyer Indemnitees from and against any and all Claims for personal injury,
death or property damage arising out of the entry upon or access to the Savannah
Refinery by Seller or any such representative, contractor, subcontractor or
other Person and all Losses incurred by the Buyer Indemnitees with respect to
each such Claim, IN EACH CASE REGARDLESS OF THE NEGLIGENCE OR OTHER FAULT (OTHER
THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE BUYER INDEMNITEES OR ANY
EMPLOYEE OF ANY SUCH PERSON) OF THE BUYER INDEMNITEES OR ANY EMPLOYEE OF ANY
SUCH PERSON.

Section 7.10 Audit Rights. Seller agrees to make available to Buyer prior to and
for a period of eighteen (18) months following Closing any and all existing
information and documents in the possession of Seller or any of its Affiliates
that Buyer may reasonably require to comply with Buyer’s financial reporting
requirements and audits, including, but not limited to the information and
documents necessary to comply with the requirement, if any, to file with the
United States Securities and Exchange Commission (the “SEC”) audited financial
statements for the periods required under Regulation S-X with respect to the
purchase of the Transferred Assets within seventy-one (71) days after the due
date for the filing of the Form 8-K with respect to the closing of the purchase
of the Transferred Assets. Without limiting the generality of the foregoing,
Seller will use its commercially reasonable efforts after execution of this
Agreement and for eighteen (18) months following Closing to cooperate with the
independent auditors chosen by Buyer (“Buyer’s Auditor”) in connection with
their audit of any annual financial statements with respect to the Transferred
Assets or the Business that Buyer or any of its Affiliates requires to comply
with their financial reporting requirements, and their review of any interim
financial statements of the Transferred Assets that Buyer requires to comply
with such reporting requirements. Buyer’s cooperation will include (i) such
reasonable access to Seller’s employees who were responsible for preparing the
work papers and other supporting documents used in the preparation of such
financial statements as may be required by Buyer’s Auditor to perform an audit
in accordance with generally accepted auditing standards, and (ii) delivery of
one or more customary representation letters from Seller to Buyer’s Auditor that
are reasonable requested by Buyer to allow such auditors to complete an audit
(or review of any interim quarterly financial statements), and to issue an
opinion as required by the SEC with respect to an audit or review of those
financial statements required pursuant to this Section 7.10. Buyer will
reimburse Seller, within three (3) Business Days after demand therefor, for any
reasonable out-of-pocket costs with respect to any costs incurred by Seller,
including the hiring of temporary employees, in complying with the provisions of
this Section 7.10.

 

-50-



--------------------------------------------------------------------------------

ARTICLE VIII

CLOSING CONDITIONS

Section 8.1 Conditions to Obligations of Each Party Under this Agreement.

The respective obligations of Buyer and Seller to consummate the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Closing of the following conditions, any or all of which may be waived by Buyer
and Seller, as the case may be in whole or in part, to the extent permitted by
applicable Law:

(a) No temporary restraining order, preliminary or permanent injunction or other
judgment or order issued by any court of competent jurisdiction or other
statute, rule or legal restraint of a Governmental Authority shall be in effect
preventing the consummation of the transactions contemplated hereby.

(b) No provision of any applicable Law shall prohibit the consummation of the
Closing.

Section 8.2 Additional Conditions to Seller’s Obligations. The obligations of
Seller to effect the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any or all
of which may be waived by Seller, in whole or in part, to the extent permitted
by applicable Law:

(a) Each of the representations and warranties of Buyer set forth in this
Agreement shall be true and correct in all material respects (it being
understood that for purposes of determining the accuracy of such representations
and warranties, all “Buyer Material Adverse Effect” qualifications and other
materiality qualifications contained in such representations and warranties
shall be disregarded) as of the Execution Date and as of the Closing Date as
though made on and as of the Closing Date (except that, in each case,
representations and warranties that speak as of a specified date shall have been
true and correct (or true and correct in all material respects, as appropriate)
only on such date), and Seller shall have received a certificate of an executive
officer of Buyer, dated the Closing Date, to such effect.

(b) Buyer shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing Date, and Seller shall have received a
certificate of an executive officer of Buyer, dated the Closing Date, to such
effect.

(c) The applicable waiting period under the HSR Act and any extension thereof
shall have terminated or expired, and neither the FTC nor the DOJ shall have
imposed any material conditions upon Seller’s ability to dispose of the
Transferred Assets.

(d) Buyer shall have duly executed and delivered each of the Other Agreements
simultaneously with the Closing.

Section 8.3 Additional Conditions to Buyer’s Obligations. The obligations of
Buyer to effect the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any or all
of which may be waived by Buyer, in whole or in part, to the extent permitted by
applicable Law:

 

-51-



--------------------------------------------------------------------------------

(a) Each of the representations and warranties of Seller set forth in this
Agreement shall be true and correct in all material respects (it being
understood that for purposes of determining the accuracy of such representations
and warranties, all “Material Adverse Effect” qualifications and other
materiality qualifications contained in such representations and warranties
shall be disregarded) as of the Execution Date and as of the Closing Date as
though made on and as of the Closing Date (except that, in each case,
representations and warranties that speak as of a specified date shall have been
true and correct (or true and correct in all material respects, as appropriate)
only on such date), except for inaccuracies of representations or warranties the
circumstances giving rise to which, individually or in the aggregate, do not
constitute a Material Adverse Effect, and Buyer shall have received a
certificate of an officer of Seller, dated the Closing Date, to such effect;
provided, however, that for purposes of this Section 8.3(a), a Material Adverse
Effect shall be deemed to have occurred if and only if effects of the
circumstances giving rise to any such inaccuracies of representations or
warranties have caused, will cause, or may reasonably be expected to cause any
Loss or Losses, individually or in the aggregate, in excess of $3,400,000.

(b) Seller shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to Closing Date, and Buyer shall have received a
certificate of an officer of Seller, dated the Closing Date, to such effect.

(c) The applicable waiting period under the HSR Act and any extension thereof
shall have terminated or expired, and neither the FTC nor the DOJ shall have
imposed any material conditions upon Buyer’s ability to acquire, own or operate
the Transferred Assets or require Buyer to dispose of, hold separate or take any
other action with respect to the Transferred Assets.

(d) Seller shall have, or shall have caused to be, duly executed and delivered,
each of the Other Agreements simultaneously with the Closing.

(e) CITGO shall have, or shall have caused to be, duly executed and delivered a
Noncompetition Agreement in the form attached hereto as Exhibit L simultaneously
with the Closing.

(f) Each of the Partners shall have, or shall have caused to be, duly executed
and delivered a Guarantee Agreement in the form attached hereto as Exhibit J
simultaneously with the Closing.

(g) All Third-Party Consents and all Authorizations listed on Schedule 8.3(g)
shall have been obtained in a form reasonably satisfactory to Buyer and, to the
extent relating to Real Property, recordable in the applicable real property
records.

(h) No Material Adverse Effect shall have occurred and be continuing.

 

-52-



--------------------------------------------------------------------------------

(i) To the extent required by the Title Company, Buyer shall have received all
documents it may reasonably request relating to the existence of Seller and
CITERCO and the authority of Seller for this Agreement and the transactions
contemplated hereby.

(j) Seller shall have, or shall have caused to be, duly executed and delivered
the Subcharter Agreement in the form attached hereto as Exhibit G.

(k) Buyer shall have received an Affidavit of Non-Foreign Status of Seller in
the form of Exhibit M attached to this Agreement.

Section 8.4 Casualty; Condemnation.

(a) Seller shall give Buyer prompt notice of (i) any damage or destruction
(including by reason of any collision, fire, explosion, hurricane, tornado,
earthquake, flood or terrorist act) of all or any portion of the Transferred
Assets after the date hereof and prior to the Closing (a “Pre-Closing Adverse
Effect”) and (ii) any actual, pending or proposed Taking of all or any portion
of Seller’s or CITERCO’s assets, or any planned or pending Taking as to which
Seller or CITERCO has received written notice from the condemning authority,
after the date hereof and prior to the Closing. Subject to this Section 8.4,
Seller shall retain the risk of loss or damage with respect to the Transferred
Assets until title passes at the Effective Time.

(b) If the cost to repair (or replace, to the extent not reasonably subject to
repair) the damage or destruction to the Transferred Assets resulting from all
Pre-Closing Adverse Effects (the “Repair Estimate”) is expected to be
$25,000,000 or less and the damage resulting from such Pre-Closing Adverse
Effect is commercially reasonably capable of being repaired within 120 days
after the date of such Pre-Closing Adverse Effect, then Seller may, by notice to
Buyer, elect to extend the Termination Date to a date no more than 120 days
after the original Termination Date (i.e. before any extension pursuant to this
Section 8.4) and repair the damage resulting from such Pre-Closing Adverse
Effect and proceed with Closing (upon and subject to the remaining terms and
conditions of this Agreement) upon and subject to completion of repairs of such
damage to the Transferred Assets in all material respects at any time prior to
the Termination Date (as extended pursuant to this Section 8.4, if applicable).
Alternatively, if the parties mutually agree, the parties may elect to proceed
with the Closing (upon and subject to the remaining terms and conditions of this
Agreement) without repairing such damage (or such portion of such damage as the
parties may mutually designate), and Seller shall pay to Buyer at the Closing an
amount in cash equal to the amount of the Repair Estimate.

(c) Upon the occurrence of the Pre-Closing Adverse Effect, the parties hereto
shall cooperate in reaching mutual agreement on the amount of the Repair
Estimate and the expected time to repair such Pre-Closing Adverse Effect (the
“Time Estimate”) as soon as practicable and, in any event, within at least
sixty (60) days of the Pre-Closing Adverse Effect. If the parties hereto are
unable to reach mutual agreement, after using their good faith reasonable best
efforts to reach mutual agreement, on the amount of the Repair Estimate and the
Time Estimate, either party may initiate the procedures set forth in
Schedule 8.4 for the purpose of utilizing such mechanisms as may be reasonably
appropriate and available to them to determine in all due haste such matters
prior to the Termination Date (as extended pursuant to this Section 8.4, if
applicable).

 

-53-



--------------------------------------------------------------------------------

(d) If, prior to the Termination Date (as extended pursuant to this Section 8.4,
if applicable), Buyer and Seller (or their independent experts, if applicable)
have mutually agreed upon the amount of the Repair Estimate and the Time
Estimate (or the Repair Estimate and/or the Time Estimate have been determined
pursuant to the procedures set forth in Schedule 8.4) and either the Repair
Estimate is more than $25,000,000 or the Time Estimate is more than 120 days
(measured from the date of the Pre-Closing Adverse Effect), Buyer shall not be
obligated to effect the transactions contemplated by this Agreement.

(e) If, prior to the Termination Date (as extended pursuant to this Section 8.4,
if applicable), Buyer and Seller (or their independent experts, if applicable)
have not mutually agreed on the Repair Estimate or the Time Estimate, Seller or
Buyer may elect to extend the Termination Date by an additional thirty (30) days
and the parties shall implement the procedure for determining the Repair
Estimate and Time Estimate, and if applicable, proceed with the Closing (upon
and subject to the remaining terms and conditions of this Agreement), as set
forth in Section 8.4.

(f) If the value of the assets of Seller and/or CITERCO subject to any actual,
pending or proposed Taking of all or any portion of Seller’s or CITERCO’s
assets, or any planned or pending Taking as to which Seller or CITERCO has
received written notice from the condemning authority, after the date hereof and
prior to the Closing, when aggregated with all other such Takings, equals:

(i) less than $10,000,000 the Closing shall take place as provided herein (upon
and subject to the remaining terms and conditions of this Agreement) without
abatement of the Purchase Price, and there shall be assigned to Buyer at the
Closing all interest of Seller in any award which may be payable to Seller on
account of such Taking(s); or

(ii) $10,000,000 or more, Buyer shall have the option to terminate this
Agreement without any further obligation of any of the parties or their
Affiliates pursuant hereto; provided that if Buyer elects to proceed with the
Closing, the Closing shall take place as provided herein (upon and subject to
the remaining terms and conditions of this Agreement) without abatement of the
Purchase Price, and there shall be assigned to Buyer at the Closing all interest
of Seller in any award which may be payable to Seller on account of such
Taking(s).

In the event condemnation proceedings for a Taking are commenced prior to the
Closing Date, then, prior to the Closing, the parties shall cooperate in
connection with such proceedings and Buyer shall be allowed to participate
therein, but Seller shall have sole control of such proceedings; provided,
however, that Seller shall use commercially reasonable efforts to maximize the
value obtained for the property subject to the condemnation proceedings and
shall consult with Buyer prior to reaching a settlement or compromise. After the
Closing, Buyer shall have sole control over any such proceedings.

 

-54-



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

Section 9.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of Seller and Buyer;

(b) by Seller upon notice to Buyer, if any of the conditions in Section 8.1 or
Section 8.2 shall not have been fulfilled by the time required or shall have
become incapable of fulfillment on or prior to the Termination Date; provided,
that Seller has fulfilled, or has caused its appropriate Affiliate to fulfill,
its obligations, if any, under such condition;

(c) by Buyer upon notice to Seller, if any of the conditions in Section 8.1 or
Section 8.3 shall not have been fulfilled by the time required or shall have
become incapable of fulfillment on or prior to the Termination Date; provided,
that Buyer has fulfilled, or has caused its appropriate Affiliate to fulfill,
its obligations, if any, under such condition;

(d) by Seller upon notice to Buyer, if the Closing contemplated hereby shall not
have occurred on or before April 30, 2008 (subject to the extension of such date
pursuant to Section 8.4) (the “Termination Date”); provided, however, that, in
the event that all conditions of Section 8.1 and Section 8.3 other than
termination or expiration of the waiting period under the HSR Act are satisfied,
then Seller may not terminate under this clause (d) before an additional ninety
(90) days after the Termination Date;

(e) by Buyer upon notice to Seller, if the Closing contemplated hereby shall not
have occurred on or before the Termination Date (subject to the extension of
such date pursuant to Section 8.4); provided, however, that, in the event that
all conditions of Section 8.1 and Section 8.2 other than termination or
expiration of the waiting period under the HSR Act are satisfied, then Buyer may
not terminate under this clause (e) before an additional ninety (90) days after
the Termination Date; or

(f) by Buyer in accordance with Section 5.4 or Section 8.4.

Section 9.2 Effect of Termination. Except for this Section 9.2, Section 10.8,
Section 10.9, Section 10.10, Section 11.4 and Section 11.5, this Agreement
shall, upon termination hereof pursuant to Section 9.1, forthwith become of no
further force or effect and (a) there shall be no liability on the part of
Seller or Buyer or any of their respective officers or directors to any other
party and (b) all rights and obligations of any party hereto shall cease;
provided, however, that any such termination shall not relieve Seller or Buyer
from liability for any willful and material breach of this Agreement occurring
prior to such termination.

ARTICLE X

INDEMNIFICATION AND REMEDIES

Section 10.1 Survival. Subject to the limitations and other provisions of this
Agreement: (a) the representations and warranties of the parties hereto
contained in this Agreement and the covenants and agreements of the parties
hereto contained in this Agreement

 

-55-



--------------------------------------------------------------------------------

which by their terms are contemplated to be performed on or before the Closing
shall survive the Closing and shall remain in full force and effect for a period
of twelve months after the Closing Date, except that the representations and
warranties set forth in Section 3.1, Section 3.2, Section 4.1, Section 4.2,
Section 3.7(a) and Section 3.7(d) shall each survive until expiration of the
statute of limitations applicable to the matters covered thereby (giving effect
to any waiver, mitigation or extension thereof), if later, (b) each covenant and
agreement of the parties hereto contained in this Agreement which by its terms
are contemplated to be performed after the Closing Date shall survive the
Closing and shall remain in full force and effect until such covenant or
agreement is fully performed (which, in the case of the provisions of
Section 10.2(a)(iii)-(viii), Section 10.3(a)(iii), and Section 10.3(b) shall be
deemed to extend indefinitely after the Closing), and (c) Seller’s indemnity
obligation pursuant to Section 10.2(b) shall survive until the date that is
seven (7) years after the Closing Date.

Section 10.2 Indemnification Provisions for Benefit of Buyer.

(a) If the Closing occurs, Seller agrees from and after the Closing to indemnify
Buyer Indemnitees from and against any Losses actually suffered or incurred by
them, or any of them, arising out of or related to:

(i) any breach of, or any inaccuracy in, any representation or warranty of
Seller contained in this Agreement or any agreement, certificate or instrument
delivered pursuant hereto or in connection herewith;

(ii) any breach of, or failure to perform or comply with, any covenant or
obligation of Seller contained in this Agreement or any Seller Transaction
Document;

(iii) any of the Excluded Assets;

(iv) any of the Retained Obligations;

(v) any actual or asserted right on the part of any third-party to occupy or use
any portion of the Transferred Assets (or any portion of the premises or other
assets covered by any lease or other agreement constituting part of the
Transferred Assets);

(vi) any Taxes of Seller, CITERCO or any of their respective Affiliates, other
than Taxes of CITERCO accruing after the Effective Time;

(vii) any Obligations of CITERCO as of the Effective Time, other than those
accruing after the Effective Time under the CITERCO Agreements; and/or

(viii) notwithstanding that such matters have been disclosed to Buyer, any item
disclosed in Section 3.12 of the Seller Disclosure Schedule.

No Claim may be asserted or commenced against Seller pursuant to this
Section 10.2(a) unless written notice of such Claim is received by Seller
describing in reasonable detail the facts and circumstances then known with
respect to the subject matter of such Claim on

 

-56-



--------------------------------------------------------------------------------

or prior to the date on which the representation, warranty, covenant or
obligation (as applicable) on which such Claim is based ceases to survive as set
forth in Section 10.1, and any Claim with respect to which such notice shall
have been timely made may be continued after the time at which the
representation, warranty, covenant or obligation (as applicable) on which such
Claim is based so ceases to survive and shall not be affected thereby.

(b) In addition to the indemnification provisions set forth in Section 10.2(a),
if the Closing occurs, Seller agrees from and after the Closing to indemnify
Buyer Indemnitees from and against fifty percent (50%) of the aggregate amount
of any Losses actually suffered or incurred by them, or any of them, arising out
of or related to any Corrective Action of any Environmental Condition to the
extent the same relate to, result from or arise out of any Environmental
Condition that existed prior to the Effective Time, but only to the extent such
Losses, in the aggregate, exceed the difference of (x) $7,000,000 minus (y) the
aggregate amount of cash amounts paid by Buyer in connection with its
obligations under Section 5.10 or ISRA. No Claim may be asserted or commenced
against Seller pursuant to this Section 10.2(b) unless written notice of such
Claim is received by Seller describing in reasonable detail the facts and
circumstances then known with respect to the subject matter of such Claim on or
prior to the date that is seven (7) years after the Closing Date, and any Claim
with respect to which such notice shall have been timely made may be continued
after such seventh (7th) anniversary of the Closing Date. Further, if Buyer at
any time after the Closing conveys any portion of the Real Property to any
Person other than an Affiliate of Buyer, Buyer shall not be permitted to assign
its rights under this Section 10.2(b) with respect to such portion of the Real
Property to such transferee.

(c) Subject to the provisions of paragraph (d) below, the obligations of Seller
to indemnify the Buyer Indemnitees pursuant to this Section 10.2 are subject to
the following limitations:

(i) The Buyer Indemnitees shall not be entitled to indemnification pursuant to
Section 10.2(a)(i) unless and until the aggregate amount of Losses for which the
Buyer Indemnitees are entitled to be indemnified for all Claims pursuant to
Section 10.2(a)(i) of this Agreement exceeds the difference of (x) the Buyer
Indemnification Deductible minus (y) the aggregate amount of Losses (other than
Permitted Schedule Update Losses) that Buyer actually suffers or incurs as a
result of any matters disclosed in any supplement(s) or amendment(s) to the
Seller Disclosure Schedule made by Seller in accordance with Section 5.8 (and
then only to the extent such aggregate Losses exceed such amount). Further, the
Buyer Indemnitees shall not submit any new Claims for indemnification pursuant
to Section 10.2(a)(i) until the date that is eleven months after the Closing
Date unless and until the aggregate amount of Losses for which the Buyer
Indemnitees are seeking indemnification under all such Claims (whether or not
related) are at least $50,000 (without regard to whether or not such Losses,
together with all other Losses for which the Buyer Indemnitees are entitled to
be indemnified for all Claims pursuant to Section 10.2(a)(i) of this Agreement
exceed the difference of (x) the Buyer Indemnification Deductible minus (y) the
aggregate amount of Losses (other than Permitted Schedule Update Losses) that
Buyer actually suffers or incurs as a result of any matters disclosed in any
supplement(s) or amendment(s) to the Seller Disclosure Schedule made by Seller
in accordance with Section 5.8).

 

-57-



--------------------------------------------------------------------------------

(ii) In no event shall Seller’s aggregate obligation to indemnify the Buyer
Indemnitees pursuant to Section 10.2(a)(i) and Section 10.2(b) of this Agreement
exceed the Buyer Indemnification Ceiling.

(d) The provisions of Section 10.2(c) shall not apply (A) to any Claim arising
with respect to Section 3.1, Section 3.2, Section 3.7(a) or Section 3.7(d), or
(B) to any Claim for any breach of, or any inaccuracy in, any representation or
warranty by Seller of which Seller had Knowledge at any time prior to the time
at which such representation or warranty was made.

(e) Notwithstanding anything that may be to the contrary in this Agreement, the
parties hereto agree that in no event shall the aggregate amount of cash that
Seller shall be required to pay in respect of (i) the Other Retained Obligations
and (ii) all Claims pursuant to Section 10.2(a)(i) of this Agreement (other than
(A) Claims arising with respect to Section 3.1, Section 3.2, Section 3.7(a) or
Section 3.7(d), or (B) any Claims for any breach of, or any inaccuracy in, any
representation or warranty by Seller of which Seller had Knowledge at any time
prior to the time at which such representation or warranty was made) exceed
$40,000,000.

Section 10.3 Indemnification Provisions for Benefit of Seller.

(a) If the Closing occurs, Buyer agrees from and after the Closing to indemnify
Seller Indemnitees from and against any Losses actually suffered or incurred by
them, or any of them, arising out of or related to:

(i) any breach of, or any inaccuracy in, any representation or warranty of Buyer
contained in this Agreement or any agreement, certificate or instrument
delivered pursuant hereto or in connection herewith;

(ii) any breach of, or failure to perform or comply with, any covenant or
obligation of Buyer contained in this Agreement or any agreement, certificate or
instrument delivered pursuant hereto or in connection herewith, including
Buyer’s obligations under Section 5.9; and/or

(iii) any of the Assumed Obligations.

No Claim may be asserted nor may any action be commenced against Buyer pursuant
to this Section 10.3 unless written notice of such Claim is received by Buyer
describing in reasonable detail the facts and circumstances then known with
respect to the subject matter of such Claim on or prior to the date on which the
representation or warranty or covenant (as applicable) on which such Claim is
based ceases to survive as set forth in Section 10.1, and any Claim with respect
to which such notice shall have been timely made may be continued after the time
at which the representation, warranty, covenant or obligation (as applicable) on
which such Claim is based so ceases to survive and shall not be affected
thereby.

(b) In addition to the indemnification provisions set forth in Section 10.3(a),
if the Closing occurs, Buyer agrees to indemnify Seller Indemnitees for any and
all cash amounts that

 

-58-



--------------------------------------------------------------------------------

they, or any of them, are required to pay arising out of or related to the Other
Retained Obligations, but only to the extent such payments, in the aggregate,
exceed the difference of (x) $40,000,000 minus (y) the aggregate cash amount
received by Buyer from Seller in respect of all Claims pursuant to
Section 10.2(a)(i) of this Agreement (other than (A) Claims arising with respect
to Section 3.1, Section 3.2, Section 3.7(a) or Section 3.7(d), or (B) any Claims
for any breach of, or any inaccuracy in, any representation or warranty by
Seller of which Seller had Knowledge at any time prior to the time at which such
representation or warranty was made).

Section 10.4 Indemnification Procedures; Matters Involving Third Parties.

(a) Subject to the provisions of Section 10.2(c)(i), a Seller Indemnitee or
Buyer Indemnitee, as the case may be (for purposes of this Section 10.4, an
“Indemnified Party”), shall give the indemnifying party under Section 10.2 and
Section 10.3, as applicable (for purposes of this Section 10.4, an “Indemnifying
Party”), prompt written notice of any matter which it has determined has given
or could give rise to a right of indemnification under this Agreement stating
the amount of the Loss, if known, and method of computation thereof, containing
a reference to the provisions of this Agreement in respect of which such right
of indemnification is claimed or arises; provided, however, that the failure to
provide such notice shall not relieve the Indemnifying Party from its
obligations under this ARTICLE X except to the extent the Indemnifying Party is
prejudiced by such failure.

(b) If any third party shall notify an Indemnified Party with respect to any
matter (a “Third-Party Claim”) that may give rise to a Claim for indemnification
against the Indemnifying Party under this ARTICLE X, then the Indemnified Party
shall promptly notify the Indemnifying Party thereof in writing; provided,
however, that the failure to provide such notice shall not relieve the
Indemnifying Party from its obligations under this ARTICLE X except to the
extent the Indemnifying Party is prejudiced by such failure.

(c) If (i) in the judgment of the Indemnified Party a Third-Party Claim can
properly be resolved by money damages alone and the Indemnifying Party has the
financial resources to pay such damages and (ii) the Indemnifying Party admits
that this indemnity fully covers the claim or litigation and agrees to be fully
responsible for any Losses with respect thereto, the Indemnifying Party will
have the right to assume and thereafter conduct the defense of the Third-Party
Claim with counsel of its choice reasonably satisfactory to the Indemnified
Party; provided, however, that (i) the Indemnifying Party will not consent to
the entry of any judgment or enter into any settlement with respect to the
Third-Party Claim without the prior written consent of the Indemnified Party
(not to be unreasonably withheld), and (ii) the Indemnified Party shall be
entitled to participate in the defense of such Third-Party Claim and to employ
separate counsel of its choice for such purpose, the fees and expenses of such
separate counsel shall be paid by the Indemnified Party.

(d) Unless and until the Indemnifying Party assumes the defense of the Third
Party Claim as provided in Section 10.4(c), the Indemnified Party may defend
against the Third-Party Claim in any manner it may reasonably deem appropriate.

 

-59-



--------------------------------------------------------------------------------

(e) In no event will the Indemnified Party consent to the entry of any judgment
or enter into any settlement with respect to the Third-Party Claim without the
prior written consent of the Indemnifying Party (not to be unreasonably
withheld).

Section 10.5 Determination of Losses.

(a) Subject to Section 10.5(b), the Losses giving rise to any indemnification
obligation hereunder shall be limited to the actual loss suffered by the
Indemnified Party (i.e., reduced by any insurance proceeds or other payment or
recoupment received, realized or retained by the Indemnified Party as a result
of the events giving rise to the claim for indemnification net of any expenses
related to the receipt of such proceeds, payment or recoupment, including
retrospective premium adjustments, if any, occasioned by such loss or damage).
Upon the request of the Indemnifying Party, the Indemnified Party shall provide
the Indemnifying Party with information sufficient to allow the Indemnifying
Party to calculate the amount of the indemnity payment in accordance with this
Section 10.5. An Indemnified Party shall take all commercially reasonable steps
to mitigate damages in respect of any claim for which it is seeking
indemnification and shall use commercially reasonable efforts to avoid any costs
or expenses associated with such claim and, if such costs and expenses cannot
reasonably be avoided, to minimize the amount thereof.

(b) Notwithstanding any other provision of this Agreement, for purposes of
determining the amount of Losses for which the Buyer Indemnitees are entitled to
be indemnified for Claims pursuant to Section 10.2(b), any insurance proceeds or
other payment or recoupment received, realized or retained by the Buyer
Indemnitees as a result of the events giving rise to the Claim for
indemnification shall not serve to reduce the amount of Losses suffered or
incurred by the Buyer Indemnitees with respect thereto (i.e. the Buyer
Indemnitees will be deemed to have suffered or incurred at least $7,000,000.00
in Losses for purposes of Section 10.2(b) at such time as the Buyer Indemnitees,
together with any insurer or other Person, have in the aggregate suffered or
incurred at least $7,000,000.00 in Losses of the type described in
Section 10.2(b)).

Section 10.6 Exclusion of Materiality. Solely for purposes of this ARTICLE X and
notwithstanding any provision to the contrary in this Agreement, in determining
the amount of any Loss resulting from a breach of a representation or warranty
by either Party contained in this Agreement, the provisions of such
representations and warranties that are qualified by “material,” “Material
Adverse Effect” or any similar qualification shall be read and interpreted as if
such qualification was not included therein.

Section 10.7 No Right of Contribution. After the Closing, neither Seller, the
Partners nor any of their respective Affiliates shall be entitled to
contribution or any other payments from CITERCO for any Losses that the Seller
is obligated to pay.

Section 10.8 Limitations on Liability.

(a) BUYER ACKNOWLEDGES AND AGREES THAT THE REMEDIES SET FORTH IN ARTICLE IX AND
THIS ARTICLE X, INCLUDING THE DEDUCTIBLES, LIABILITY LIMITS AND SURVIVAL PERIODS
SET FORTH ABOVE AND THE

 

-60-



--------------------------------------------------------------------------------

DISCLAIMERS SET FORTH IN SECTION 5.6 AND SECTION 5.7, ARE INTENDED TO BE, AND
SHALL BE, THE EXCLUSIVE REMEDIES OF BUYER WITH RESPECT TO ANY ASPECT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. BUYER HEREBY RELEASES, WAIVES AND
DISCHARGES, AND COVENANTS NOT TO SUE OR OTHERWISE ASSERT ANY RIGHTS, REMEDIES OR
RECOURSE WITH RESPECT TO, ANY CAUSE OF ACTION OR CLAIM NOT EXPRESSLY PROVIDED
FOR IN THIS AGREEMENT TO THE MAXIMUM EXTENT PERMITTED BY LAW.

(b) SELLER ACKNOWLEDGES AND AGREES THAT THE REMEDIES SET FORTH IN Article IX AND
THIS ARTICLE X, INCLUDING THE DEDUCTIBLES AND SURVIVAL PERIODS SET FORTH ABOVE,
ARE INTENDED TO BE, AND SHALL BE, THE EXCLUSIVE REMEDIES OF SELLER WITH RESPECT
TO ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. SELLER HEREBY
RELEASES, WAIVES AND DISCHARGES, AND COVENANTS NOT TO SUE OR OTHERWISE ASSERT
ANY RIGHTS, REMEDIES OR RECOURSE WITH RESPECT TO, ANY CAUSE OF ACTION OR CLAIM
NOT EXPRESSLY PROVIDED FOR IN THIS AGREEMENT TO THE MAXIMUM EXTENT PERMITTED BY
LAW.

(c) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, NO
PARTY HERETO SHALL BE ENTITLED TO RECOVER FROM ANY OTHER PARTY HERETO ANY AMOUNT
IN RESPECT OF EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR
SPECULATIVE DAMAGES, INCLUDING LOST PROFITS; PROVIDED, HOWEVER, THE RIGHT TO
RECOVER ANY SUCH DAMAGES THAT ARE PAYABLE BY ANY PARTY TO A THIRD PARTY IN
RESPECT OF ANY CLAIM AGAINST WHICH A PARTY IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT SHALL NOT BE EXCLUDED BY OPERATION OF THIS SECTION 10.8(C).

(d) ALL RELEASES, DISCLAIMERS, LIMITATIONS ON LIABILITY AND INDEMNITIES IN THIS
AGREEMENT, INCLUDING THOSE IN THIS Article X, SHALL APPLY EVEN IN THE EVENT OF
THE SOLE, JOINT, AND/OR CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT
LIABILITY OR FAULT OF THE PARTY WHOSE LIABILITY IS RELEASED, DISCLAIMED, LIMITED
OR INDEMNIFIED (EXCLUDING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).

(e) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, FROM AND AFTER THE
CLOSING, THE BUYER INDEMNITEES SHALL HAVE NO RIGHTS TO RECOVERY OR
INDEMNIFICATION, DIRECTLY OR INDIRECTLY, FOR ANY LIABILITIES ARISING IN RELATION
TO ANY ENVIRONMENTAL MATTERS ASSUMED BY BUYER HEREUNDER AND ALL RIGHTS OR
REMEDIES WHICH ANY BUYER INDEMNITEE MAY HAVE AGAINST SELLER AT OR UNDER LAW
(INCLUDING ANY ENVIRONMENTAL LAW) WITH RESPECT TO ANY LIABILITIES ARISING IN
RELATION TO ANY SUCH ENVIRONMENTAL MATTERS ARE, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, EXPRESSLY WAIVED. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, FROM AND AFTER THE CLOSING, BUYER AND ALL BUYER
INDEMNITEES DO HEREBY AGREE, WARRANT AND COVENANT TO

 

-61-



--------------------------------------------------------------------------------

RELEASE, ACQUIT AND FOREVER DISCHARGE SELLER AND ALL SELLER INDEMNITEES FROM ANY
AND ALL CLAIMS, DEMANDS AND CAUSES OF ACTION OF WHATSOEVER NATURE, INCLUDING ALL
CLAIMS, DEMANDS AND CAUSES OF ACTION FOR CONTRIBUTION AND INDEMNITY UNDER
STATUTE, COMMON OR CIVIL LAW, WHICH COULD BE ASSERTED NOW OR IN THE FUTURE AND
THAT RELATE TO OR IN ANY WAY ARISE OUT OF ANY ENVIRONMENTAL MATTERS ASSUMED BY
BUYER HEREUNDER. FROM AND AFTER THE CLOSING BUYER AND ALL BUYER INDEMNITEES
WARRANT, AGREE AND COVENANT NOT TO SUE OR INSTITUTE ARBITRATION AGAINST SELLER
OR ANY SELLER INDEMNITEE UPON ANY CLAIM, DEMAND OR CAUSE OF ACTION FOR INDEMNITY
AND CONTRIBUTION THAT HAVE BEEN ASSERTED OR COULD BE ASSERTED FOR ANY
ENVIRONMENTAL MATTERS ASSUMED BY BUYER HEREUNDER.

Section 10.9 Governing Law. This Agreement shall be construed (both as to
validity and performance), interpreted and enforced in accordance with, and
governed by, the Laws of the State of Texas, without regard to the conflict of
laws principles of Texas.

Section 10.10 Jurisdiction; Consent to Service of Process; Waiver. Each of the
parties to this Agreement agrees that it shall bring any action or proceeding in
respect of any Claim arising out of or related to this Agreement, whether in
tort or contract or at law or in equity, exclusively in any Federal or state
courts located in Harris County, Texas and solely in connection with Claims
arising under such agreement or instrument or the transactions contained in or
contemplated by such agreement or instrument, (i) irrevocably submits to the
exclusive jurisdiction of such courts, (ii) waives any objection to laying venue
in any such action or proceeding in such courts, (iii) waives any objection that
such courts are an inconvenient forum or do not have jurisdiction over it and
(iv) agrees that service of process upon it may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address specified in Section 11.3. The
foregoing consents to jurisdiction and service of process shall not constitute
general consents to service of process in the State of Texas for any purpose
except as provided herein and shall not be deemed to confer rights on any Person
other than the parties to this Agreement. Each of the parties hereto hereby
knowingly and intentionally, irrevocably and unconditionally waives trial by
jury in any legal action or proceeding relating to this Agreement and for any
counterclaim therein.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendment. This Agreement may not be amended except by an
instrument in writing authorized by Seller and Buyer and signed by Seller and
Buyer.

Section 11.2 Waiver. At any time prior to the Closing, either Seller or Buyer
may (a) extend the time for the performance of any of the obligations or other
acts of the other, (b) waive any inaccuracies in the representations and
warranties of the other contained herein or in any document delivered pursuant
hereto, and (c) waive compliance by the other with any of the agreements or
conditions contained herein. Any such extension or waiver shall be valid only if
set forth in an instrument in writing signed by the party hereto to be bound
thereby.

 

-62-



--------------------------------------------------------------------------------

Section 11.3 Notices. All notices and other communications that are required to
be or may be given pursuant to this Agreement shall be in writing and shall be
deemed to have been duly given if delivered in person or by courier or mailed by
registered or certified mail (postage prepaid, return receipt requested) to the
relevant party hereto at the following addresses or sent by facsimile to the
following numbers:

If to Seller, to:

CITGO Asphalt Refining Company

c/o CITGO Petroleum Corporation

1293 Eldridge Parkway Houston, Texas 77077

Attention: Vice President, Finance

Telephone: (832) 486-5232

Facsimile: (832) 486-1819

with a copy to:

CITGO Petroleum Corporation

1293 Eldridge Parkway

Houston, Texas 77077

Attention: General Counsel

Telephone: (832) 486-5558

Facsimile: (832) 486-1817

If to Buyer, to:

NuStar Asphalt Refining, LLC

c/o NuStar Energy L.P.

2330 Loop 1604 W.

San Antonio, Texas 78248

Attn: Michael Hoeltzel

Phone: (210) 918-2959

Fax: (210) 918-3629

with a copy to:

NuStar Asphalt Refining, LLC

c/o NuStar Energy L.P.

2330 Loop 1604 W.

San Antonio, Texas 78248

Attn: Brad Barron, General Counsel

Phone: (210) 918-2106

Fax: (210) 918-5500

and

 

-63-



--------------------------------------------------------------------------------

Cox Smith Matthews Incorporated

112 E. Pecan, Suite 1800

San Antonio, Texas 78205

Attn: Tobin E. Olson

Phone: (210) 554-5298

Fax: (210) 226-8395

or to such other address or facsimile number as Seller or Buyer may, from time
to time, designate in a written notice given in accordance with this
Section 11.3. Any such notice or communication shall be effective (a) if
delivered in person or by courier, upon actual receipt by the intended
recipient, (b) if sent by facsimile transmission, upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next Business Day after receipt if not received during
recipient’s normal business hours, or (c) if mailed, upon the earlier of
five (5) days after deposit in the mail and the date of delivery as shown by the
return receipt therefor.

Section 11.4 Public Announcements. Neither Seller nor Buyer will issue or make
any press releases or similar public announcements concerning the transactions
contemplated hereby or by the Other Agreements without the other party’s prior
written consent, which shall not be unreasonably withheld, except as may be
required by Law.

Section 11.5 Expenses. Except as otherwise expressly provided herein, all costs
and expenses incurred by Seller in connection with this Agreement and the
transactions contemplated hereby shall be paid by Seller, and all costs and
expenses incurred by Buyer in connection with this Agreement and the
transactions contemplated hereby shall be paid by Buyer.

Section 11.6 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 11.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.

Section 11.8 Assignment. This Agreement shall not be assigned by either party
hereto, except that (i) Buyer may assign its rights hereunder to purchase all or
any portion of the Transferred Assets (and assume any related Assumed
Obligations) to one or more of its Affiliates, provided that Buyer shall provide
evidence reasonably acceptable to Seller that a financially responsible party
shall remain liable for all Obligations of Buyer under this Agreement and
(ii) after the Closing, Seller may assign its rights and obligations hereunder
to CITGO connection with its winding up and dissolution. No such assignment
shall release the assigning party from its obligations hereunder. Except as
permitted in the first sentence of this Section 11.8, any purported assignment
of this Agreement in violation of this Section 11.8 shall be null and void.

 

-64-



--------------------------------------------------------------------------------

Section 11.9 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and its successors, and to the
benefit of the Buyer Indemnitees and the Seller Indemnitees, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

Section 11.10 Failure or Indulgence Not Waiver. No failure or delay on the part
of any party hereto in the exercise of any right hereunder shall impair such
right or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.

Section 11.11 Time of the Essence. Time is of the essence in this Agreement. If
the date specified in this Agreement for giving any notice or taking any action
is not a Business Day (or if the period during which any notice is required to
be given or any action taken expires on a date which is not a Business Day),
then the date for giving such notice or taking such action (and the expiration
date of such period during which notice is required to be given or action taken)
shall be the next day which is a Business Day.

Section 11.12 Counterparts. This Agreement may be executed in multiple
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 11.13 Entire Agreement. This Agreement (together with the Exhibits, the
Seller Disclosure Schedule and the Schedules) constitute the entire agreement of
the parties hereto, and supersede all prior agreements and undertakings, both
written and oral, among the parties hereto, with respect to the subject matter
hereof (other than the Confidentiality Agreement, which shall continue in full
force and effect).

Section 11.14 Certain Notices—Wilmington Assets. Seller and Buyer acknowledge
that that certain Dock Use and Operating Agreement dated January 1, 1999 (the
“Dock Agreement”), by and between Koch Petroleum Group, L.P. (collectively with
its successors in interest, if any, under the Dock Agreement, “Koch”) and CITGO
Asphalt Refining Company provides for certain notices to Koch of Buyer’s
intended acquisition of the Wilmington Assets and that Koch may assert a right
to acquire the Wilmington Assets pursuant to the Dock Agreement by reason of the
transactions contemplated by this Agreement (though neither Seller nor Buyer
acknowledge such a right arises by reason of the transactions contemplated by
this Agreement). If (and only if) Seller is unable to transfer and convey the
Wilmington Assets to Buyer at the Closing solely because Koch is in fact
entitled to exercise, and does so exercise, a right to acquire the Wilmington
Assets pursuant to the Dock Agreement by reason of the transactions contemplated
by this Agreement, then the following provisions shall automatically become
effective:

 

-65-



--------------------------------------------------------------------------------

(a) Effective as of the date of this Agreement, (i) all references in this
Agreement (and the attachments, schedules and exhibits hereto) to the Wilmington
Assets (or any particular property, Contract, Authorization or other asset
constituting part of the Wilmington Assets) and the Wilmington Obligations (or
any particular Obligation, Claim or Litigation constituting part of the
Wilmington Liabilities) shall be deemed redacted out of this Agreement in their
entirety, (ii) all of the Wilmington Assets shall be deemed to be “Excluded
Assets” for all purposes of this Agreement, and this Agreement shall be deemed
to have been modified to provide as such, (iii) the term “Business” as used in
this Agreement shall be deemed to have been modified to read in its entirety as
follows: “`Business` means the business conducted as of the Execution Date by
Seller and CITERCO, including the ownership and operation of the Transferred
Assets, but excluding the business and operations conducted by Seller relating
to the Wilmington Assets.”; and (iv) all of the Wilmington Obligations shall be
deemed to be “Specific Retained Obligations” for all purposes of this Agreement,
and this Agreement shall be deemed to have been modified to provide as such.

(b) the Base Purchase Price shall automatically be reduced to $433,650,000.

[Balance of page intentionally left blank]

 

-66-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by its officer thereunto duly
authorized.

 

CITGO ASPHALT REFINING COMPANY By:  

CITGO PETROLEUM CORPORATION,

General Partner

By:  

/s/ Alejandro Grandado

Name:   Alejandro Granado Title:   President and CEO By:  

CITGO East Coast Oil Corporation,

General Partner

By:  

/s/ Dean M. Hasseman

Name:   Dean M. Hasseman Title:   Assistant Secretary NUSTAR ASPHALT REFINING,
LLC By:  

/s/ Curtis V. Anastasio

Name:   Curtis V. Anastasio Title:   President and CEO

 

-67-